Explanations of vote
Oral explanations of vote
(DE) Mr President, at this juncture, I would like to compliment the European Parliament and the rapporteur, Mr Böge, in particular, who has increasingly established himself as a guardian of a stable European Union budget policy. In my opinion, the following aspects are important. Firstly, the European budget will still manage without having to obtain credit, and that is the way it should stay. Secondly, the Financial Perspective - in other words, the seven-year financial framework - will provide the Member States with greater planning certainty. Thirdly, we and the Member States will have to get used to the fact that there is less financial leeway. In my opinion this means, fourthly, that when the Member States transfer additional tasks to the European Union, the principle we should follow in future must be that the Member States must also provide the necessary funding.
Mr President, we are all familiar with the famous bicycle metaphor - the idea that the European Union has to keep moving forward or else it will topple over. I have always thought that a ravening shark would make for a better simile - it has to keep swimming lest it choke - but we will leave that aside.
Let us examine the question of why that is the case. The truth is that the European Union has become a mechanism for the redistribution of money. It has to keep sucking in more and more funds in order to reward its favoured client groups. If it stops doing that, then the bicycle indeed topples and the shark drowns. That is why we have this extraordinary spectacle, at a time when every national government is looking to constrain spending, that the one budget that keeps rising is that of the European Union.
In my country, every departmental budget is looking for savings of between 25 and 40 percent, but one budget is increasing by 60 percent, namely our net contributions to the European Union. Far from stimulating the economy, we are taking money out of the productive sector and taking people out of the productive sector and putting them in the bureaucracy. This will simply confirm people in the view that the European Union has become a racket.
(SK) Public awareness of the adverse effects of medicines goes beyond the issue of how the drug companies will behave. It also goes beyond the issue of what is stated on accompanying leaflets or on the Internet.
I would like to emphasise personal contact between the patient and the doctor. Everyday experience shows that there is a group of pharmaceutical products on the market in respect of which information on adverse effects is deliberately ignored. The medicines are often freely available in pharmacies and women take them without prior guidance. There are few doctors who will point out that hormonal contraceptives increase the stress hormone level, cause thromboembolic diseases, breast cancer, cancer of the uterus and liver, strokes and difficulties with conception even after coming off contraception. Let us be honest and informative about all pharmaceutical products on an equal and genuine basis.
(CS) Ladies and gentlemen, allow me as a physician to emphasise the significance of the new regulation passed today allowing the sharing of information on adverse drug reactions in the entire European Union. Although healthcare does not fall within the competency of the EU, Member States were able to agree on the need for and details of how to create a common database on clinical experiences in the use of EU pharmaceuticals, in which information will be stored and then shared and evaluated. This is great news for European patients and it also demonstrates the benefits of the further integration of European states. I appreciate the work of the rapporteurs from the ENVI Committee, because they reached agreement on all points of contention, and I am especially pleased that the Committee draft was improved as regards a more rigorous protection of personal data.
Mr President, today's vote on the two pharmacovigilance files will give us a safer and more effective system for the monitoring of medicinal products. The compromises reached in the two files are balanced. The new system will take due account of both the risks and the benefits of medicinal products.
It also takes due account of the need for control without creating too much bureaucracy, and the central procedure for authorisation of medicinal products, in particular, will be more streamlined. The compromise helps secure the financing of the system, with a possibility for the European Medicinal Agency to charge fees for its services. Of course, this is a compromise, but compared to how divergent the views were from the outset, I believe that this is a sensible solution.
(SK) I would like to congratulate the rapporteur on the text she has drafted as an amendment to the two directives on pharmacovigilance.
It is important to make full use of what these amendments offer us. We will only counter the fears of some Member States concerning the workability of the system if the reporting of adverse effects is coordinated. The time lost in sharing information between Member States must be minimal.
One more comment: statistics show that diseases are more frequent among older and elderly people. These are people who quite naturally suffer from failing eyesight. It will be pointless for accompanying leaflets to contain comprehensive information, including often unnecessary information, if patients cannot read it even with their normal glasses, as the print is also tiny.
(FR) Mr President, on the subject of this text that we voted for, I would like to draw your attention - and I must congratulate Mrs McAvan for the quality of her work - to an omission regarding guinea pig populations.
In fact, there is one point that has been neglected, which, on account of the agreement concluded in first reading, could not be the subject of an oral amendment: it is a question of people used as guinea pigs for clinical tests of a medicine or vaccine conducted before authorisation in order to check its harmlessness or its risk-benefit balance.
These people may include men, women, children or elderly people; in this text, we are concerned with the follow-up of the possible side-effects of drugs for human use.
In fact, it must be pointed out that these people who participate in clinical tests are kept in ignorance as regards the substance ingested or injected and that the effects are only likely to be triggered ten, twenty or thirty years later.
These guinea pigs are the forgotten people of pharmacovigilance and it is important to remember this and mention it.
Mr President, I strongly support the report on the rationalising of the pharmacovigilance system for medicinal purposes for human use. I think this is an area where the EU can certainly add value and where, by working together, we can ensure greater patient safety.
Even after medicines are fully authorised, there can still be adverse reactions, and I think the full safety profile of medicines can only be known once they have entered the market. That is why we must continue to be vigilant. This proposal will ensure greater patient safety by strengthening the EU system for monitoring the safety of medicines. It will enhance Eudravigilance, the database for collecting information on adverse drug reactions. The creation of the new European medicines safety web portal will allow citizens better access to clear and understandable information on safety issues.
This is the first part of the three-part package to strengthen and address gaps in EU pharmaceutical legislation, and I believe it is a good first step.
(SK) Despite the fact that biocidal products such as disinfectants or preservatives are part of our everyday life, their incorrect use or lack of authorisation can represent a significant risk for people, animals and the environment.
In the interests of protecting health and the environment, it is therefore necessary that the products of both European and non-European producers comply with single EU standards. It should be emphasised that the benefits of these products coming onto the market and being used far outweigh the risks, although existing risks should be eliminated as far as possible.
Personally, I support a higher level of harmonisation of the national procedures for recognising products within an EU framework and, first and foremost, for consumers to be better protected and better informed. Ensuring clear, concise and intelligible labelling is essential, in the first instance, for laypeople who come into contact with such products.
(FR) Mr President, I heartily welcome this resolution. Mountain regions and sparsely populated areas enrich geographical features, nature and the quality of life.
I am thinking, in particular, of the Slovak regions, and I invite you, ladies and gentlemen, to visit us in the High Tatras to see for yourself the beauty of that region.
Beyond the content of the resolution, which needs to be implemented without delay, I would like to see public authorities commit themselves to helping these regions. In everyday life, towns and urban communities are the areas that are given priority. Public services are provided in towns and urban areas, but are often dispensed with in small towns and villages, in sparsely populated areas. Yet small towns and villages also have their own quality of life and they should not be underestimated.
(HU) I am delighted that I was able to support this report, which I believe is very important. Given the high population density and international mobility, we must pay particular attention to preventing the spread of pathogens and diseases. While the measures we take must be effective, we must also make sure that they are not harmful to the environment. These materials must be handled with particular care. Biocides are indispensable for meeting our high health and hygiene standards, and also form an integral part of our everyday life. Nevertheless, I believe it is important to pursue dialogues on this regulation in the future as well, given that the authorisation and marketing of these products must be subject to particularly rigorous criteria.
(DE) Mr President, biocides are primarily used in the hygiene and cleaning sectors, but they are also found in furniture and fabrics. Biocides provide protection against bacteria, vermin, insects, stored food pests, mice and rats. In future, biocides will have to meet EU-wide minimum standards. I am very grateful to the rapporteur, Mrs Klaß, for stating that the regulation is to be equally practicable for both consumers and manufacturers. In other words, appropriate expenditure, fair framework conditions and acceptable costs for registration. If we really succeed in doing this, we will have achieved another step towards harmonisation of the European market in the interests of business, but also in the interests of our consumers in particular.
(IT) Mr President, ladies and gentlemen, I apologise, but I was getting the baby's dummy. The report adopted today contains some positive elements which, we hope, will be implemented soon.
In particular, I would like to express my satisfaction over the efforts to protect SMEs, especially with regard to the procedures to obtain information about the formulation of products, access to which is often prohibitive for a small business, and not just in terms of cost.
Many efforts have been made to simplify the procedure to authorise the marketing of these products, especially regarding the time frames according to which the competent authorities take the relevant decisions. Lastly, I hope that we can continue along this path, where harmonisation of Europe's internal market must result in businesses' true qualities coming to the fore, and in greater competition.
(SK) I welcome the package of proposals for creating a more effective, more integrated and more sustainable system of financial supervision within the EU, the aim of which is to address the failure of European financial supervision which became apparent during the recent financial crisis, to the surprise of all of us.
I fully support the submitted draft regulation setting out a new structure for financial supervision, because the earlier negative experience clearly highlighted the need for regulation, more effective supervision and far-reaching reform in this area. I believe that greater competition based on the creation of equal and transparent conditions for all, as well as the provision of a unified regulation, will help to guarantee adequate protection for depositors, investors and consumers in the European Union.
(GA) Mr President, I abstained from voting on the issue of establishing a new authority for the European financial system because the new arrangements do not in any fundamental way change the manner in which the financial system works and they do not bring the financial markets under control. In particular, these arrangements do not put an end to speculation and profiteering at major banks and to the speculative funds known as hedge funds.
Yesterday in Ireland, for example, the financial market lent EUR 1.5 billion to the Irish Government, but at four points dearer than if the country in question was Germany. This means therefore that the country's workforce will have to pay additional millions to these institutions.
The new board being established changes nothing. There is no answer to Europe's financial problems other than to place the whole system in public ownership and under democratic control.
Mr President, I would like to congratulate all the rapporteurs on their work on this package of highly significant reforms to the supervision of Europe's financial sector. This overhaul of the EU's financial architecture has been a huge undertaking for the Committee on Economic and Monetary Affairs.
The crisis has demonstrated that our regulatory framework was not robust enough, that markets do not always self-correct and, worse, that they were exposed to unmonitored systemic risks. I am particularly happy to see the establishment of the European Systemic Risk Board, whose mandate is to act as an early warning against systemic risks or imbalances.
With regard to the ESAs, I am satisfied that a balance has been found that does not weaken the role of Member States. We must now ensure that the three institutions have the staffing and resources they need to be able to do the job properly.
In conclusion, Parliament has put enormous effort and political will into a compromise with the Council to ensure that this urgently needed package of reforms has now been agreed and should be in place in early 2011.
(IT) Mr President, ladies and gentlemen, I am pleased that this report has been adopted. One of the strategic objectives of the European institutions for the coming years is to relaunch the internal market.
The economic crisis has shown how unattainable this objective is while we have a fragmented financial services market. Indeed, all kinds of financial intermediaries, infrastructure and markets are interdependent and potentially fundamental for the system as a whole, so much so that the failure of one of these aspects can have repercussions at the macro level, with devastating consequences.
The economic recovery that all Europeans are impatiently waiting for is based on a financial sector which is healthy and sound, precisely because it is adequately regulated and supervised.
It is my view that the adoption of the financial supervision package and, in particular, the creation of the European Systemic Risk Board, is an important step towards meeting the objective of a harmonised supervision system in Europe in order to create confidence among businesses and citizens.
(CS) Mr President, I am glad that it was possible to complete the creation of conditions for effective oversight of the financial markets, which failed at the beginning of the financial crisis. I welcome the fact that Europe is building instruments with which it might be possible to avoid crises in the future and therefore, I have supported all the reports in the package on the financial oversight of financial markets. The aim should be closer adherence to the rules of good management, and neither budgetary profligacy nor increasing debts at the expense of future generations are examples of this. For this reason, I reject the proposal of President Barroso of the European Commission for the issuance of European bonds, which he mentioned in a recent speech in the European Parliament, when speaking about rewards for states which maintain the rules of good management. It was a question of rewards in the form of European bonds.
Mr President, the distant rumble we can hear is the EU's barrage, its opening assault on the prosperity of the City of London, whose prosperity sustains the surrounding economy of my constituency.
The new supervisory architecture, which this House has just voted through with an enormous margin, is not a proportionate remedy to an identified problem. No one has convincingly demonstrated - no one has even seriously tried to argue - that the measures we are putting in place would have prevented the financial crisis two years ago. What we are seeing rather is measures driven by envy, by resentment of London's position, and by hostility to capitalism as a model.
You can blame an awful lot of people for the credit crunch - you can blame the banks, you can blame the regulators, you can blame the governments for keeping interest rates too low for too long - but you cannot blame managers of private equity who were rather among the victims and who took their losses on the chin and who did not come bleating for bail-outs.
The people in those industries are not going to sit around waiting for Commissioner Barnier to send in his inspectors. Already they are emigrating to Switzerland, to Shanghai, to Singapore - leaving London, and the EU as a whole, the poorer.
Mr President, as a Member of the European Parliament for London, many of my constituents - as you can expect - are very concerned about the impact of this not only on Europe's largest financial centre, but on its two largest financial centres: London is home to the City and to the Canary Wharf Group.
When we look at the financial crisis, it is very easy to fall into a trap - the trap that this Parliament and all the institutions are falling into - that more regulation is the solution. We forget the role that regulation actually played in creating the sub-prime crisis in the first place, telling banks to lend to uncreditworthy customers. When one in ten of those customers defaulted, we had the sub-prime crisis. We also need to understand the difference between regulation and supervision. It could be argued that regulators had the tools at their disposal but did not use them properly.
One of the advantages we hear is that this will create a single rule book for Europe. That is very interesting, but the problem we have got, as we know, is that many EU countries often ignore the rules and do not pay their fines. How can you create a level playing field when many of the players will not obey the rules?
(ES) Mr President, I thank the rapporteur for making the effort to accept some suggestions and, of course, for her defence of copyright, which I agree with. However, the fact that certain exchanges are defined in the report as infringements that are punishable, that the authority of providers to issue punishments is recognised, and that mass exchanges are excluded as possible infringements, mean it is impossible for us to vote in favour of either of the two opposing reports.
The Gallo report provoked a great deal of interest and could have been appropriate, but the core of the debate is too bitter surrounding the arguments for and against the French law known as HADOPI, which involves cutting off the Internet connections of those who infringe the rules. There has not yet been a genuine European debate taking into account other progress in national legislation.
I hope that we will achieve a common position in the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, and a majority in Parliament in the debates and amendments on the proposal for a directive from the Commission, which, according to Commissioner Barnier, will shortly arrive in Parliament. On this occasion, we will try to arrive at a more balanced position than we have today that takes into account both the rights of Internet users and the essential need for intellectual property to be respected.
(CS) Mr President, Mrs Gallo's report has divided the Parliament into three camps. No report has proposed such necessary and balanced regulation of intellectual property. Mrs Gallo's report deals with piracy in digital networks in a one-sided manner, and overlooks measures against counterfeiting which are truly ruining our industry, although the viewpoints of the IMCO and ITRE committees proposed practical measures. Furthermore, it proposes some kind of harmonisation of criminal sanctions for violation of intellectual property, rather than addressing the fact that the professional public understands criminal law as the exclusive domain of Member States. However, I do appreciate the fact that the report emphasises prevention and an educational campaign. I appreciate that the draft resolution of the ALDE Group more carefully addresses rights and responsibilities, especially of Internet service providers, but it was presented at the last minute. It is clearly inspired by the proposal from the PPE Group but unfortunately, did not bring any innovative initiatives into the debate. The draft resolution, presented among others by Mrs Castex, is more complex and current with regard to the meeting on ACTA. I also appreciate the more targeted measures against counterfeit drugs. However, I do not agree with the limitation of the mandate for the European Observatory on Counterfeiting and Piracy. Ultimately, therefore, I did not support any of the three draft resolutions.
(SV) Mr President, here are my views on the Gallo report. None of the reports that have been put to the vote in this Chamber today are good ones and I have therefore voted against all three of them. There are numerous problems with them. For example, trademark infringement is confused with copyright, people are calling for regulation and surveillance and an unreasonable compensation system is encouraged, while, at the same time, there is the admission that the effects of existing legislation need to be investigated first.
I believe that fundamental rights and the free market can, instead, be combined. If the principle of a 'mere conduit' is threatened, we would jeopardise the dynamic nature of the Internet that we know today. If Internet service providers were to be made liable for the legality of the content, it would force them to minimise the risk by monitoring and filtering the traffic. This would lead to cautious companies that are unable to grow or take on staff and to problems for new companies in obtaining access to the Internet.
Abolishing the principle of a 'mere conduit' would extend the role of Internet service providers to make them supervisors as well. Nowhere else in society is the messenger responsible for the content. Neither is there anywhere else where we instruct our citizens not to break the law every time they use a service. Imagine, for example, if, whenever stamps were sold, it was mandatory to provide information stating that it is prohibited to send letters containing anthrax bacteria.
Instead, my wholehearted support goes to Commissioner Kroes and her digital agenda. Her flagship initiative demonstrates an understanding of how the market perspective could be combined with respect for fundamental rights, including on the Internet.
China is an example of how the Internet has been ruined by interference in the freedom of expression and by surveillance. Let us not go down the same route. Countries in northern Europe have shown the way by means of voluntary agreements and effective competition. We need to look to the north, not to the east.
(FI) Mr President, firstly, I wish to thank the rapporteur, Mrs Gallo, for her report. It is very important that we now establish panEuropean, common rules for intellectual property rights, because the truth is that when we consider Europe in this situation, what we need is innovation. We need creativity. They both produce genuine added value. For us to be able to guarantee the flow of innovations and creativity, resulting in creative solutions, it goes without saying that they have to be protected and developed. It is perfectly obvious that we cannot accept infringements of intellectual property rights. At present, this is a problem in industry, in many creative sectors and in sport.
I therefore welcome the fact that this report by Mrs Gallo is the first step in the right direction. As legislators, there is no possible way we can condone piracy or theft, whether it takes place online or wherever else. We have to ensure that the creative sectors are left in peace. They can create and innovate, and, as a result, we can act against the continued infringement of intellectual property rights and impose sanctions when it occurs, and that way, we can achieve European added value by means of the creative sectors.
Mr President, like many Members of Parliament across the political spectrum, I, too, had my reservations about this report, particularly when it was looking to confuse the issues of file sharing with the health risks associated with counterfeit goods, say in aircraft or counterfeit medicines. The two are not comparable and should be clearly separated.
We also need to come to terms with the difference between products and services in the world of atoms and products and services in the world of bits - the digital economy. We need to understand that, in a world of increased processing power, in a world of cheaper data storage, in a world of increased broadband, what we are seeing is, on the whole, that many digital products tend towards zero.
Unfortunately, what is happening is that, while many artists are responding and finding other ways to make money while giving away some of their content, the music industry as a whole has not caught up and still seems to want people to go back years to the days of the physical media. It is time for the music industry to wake up and adjust their business models to the digital economy.
(MT) As an MEP who represents the islands of Malta and Gozo, this topic is very close to my heart. To start with Gozo, it is a pity that while the Maltese Government included Declaration 36, whose objective was to safeguard Gozo's future, during Malta's EU accession negotiations, the specific funds never materialised. However, Gozitans should feel reassured by this resolution which demands a European-wide framework for mountainous regions and islands; not simply a policy measure, but a number of Union policies which have an impact on the development of islands. Specifically, this resolution asks the Commission and Member States to ensure that islands benefit from specific funds within a new financial framework for the budgetary cycle 2014-2010. Above all, mountainous regions and islands in the Union share common factors which are unlike those of other regions, sometimes even within the same state. I am very pleased that this resolution requests Union programmes and a policy which would enable islands to become competitive and to adjust to the challenges they are facing. I am also pleased that this resolution says that Member States, including Malta and Cyprus, which are located in the southern part of Europe, deserve regional programmes for their development. This resolution is making a declaration of intent to protect the interests of Member States, particularly of islands like Gozo. Therefore, I support this resolution.
(PL) I fully endorse Parliament's position on mountain regions, islands and sparsely populated areas. They are usually areas of special natural importance, so care should be taken to ensure that the support given to them is combined with protection of their natural assets. We should support these regions in a way which enables them to make good use of their best attributes in an innovative way, but we should also take care to ensure that their natural riches are suitably protected.
I would also like to draw attention to the difficult position of farmers in these areas, where cultivation of the land may be the only or one of very few ways of making a living. Farmers should be given special care. This solidarity does not have to be based only on financial support, because it can also involve support for the education of young people and support for innovative technologies.
Written explanations of vote
I commend the rapporteur for the work he has done. I voted in favour of this text because I believe that, in such difficult economic conditions as these, the European Union cannot work with inflexible instruments, and the multiannual financial framework has proved to be inflexible.
This is without mentioning that the narrow-mindedness shown by certain institutions (the Council and the Commission) is certainly not the response that European citizens expect. Outside this Chamber, millions of workers have lost their jobs: they need our support. The EU budget must be truly European.
Indeed, I am convinced that it is necessary, if not fundamental, to have greater budgetary flexibility in difficult economic conditions, so that the EU may provide a tangible response to current needs, but also to those which are not anticipated when the budget is adopted. In conclusion, the moment has come to equip the EU with its own resources.
in writing. - Due to the potential far-reaching consequences of the proposal in question and the need for further thought to be given to the EFSM, I am in agreement with the conclusions that have been reached by the rapporteur. I have thus decided to vote in favour of this interim report.
I voted in favour of the Böge report in order to condemn the untenable financial situation in which we currently find ourselves. Whereas the Treaty of Lisbon gives new prerogatives to the European Union, and large-scale European projects are called for and announced by Member States, the Commission and the Council refuse to reconsider expenditure limits, which does not make any sense and reveals their narrow vision of the European project. The recession requires more Europe: to achieve that, the European budget should be strengthened by replacing the current financial framework, which is restricted and unsuitable. It is time to comply with our treaties, which stipulate that the Union should have resources commensurate with its objectives. Together with a very large majority of MEPs, we back the need for own resources such as Eurobonds. Member States should acknowledge that the added value of European policies is an essential tool to contain national expenditure.
As stated by the Treaty on the Functioning of the European Union, the EU must provide itself with the resources necessary to achieve its objectives and implement its policies. In addition, the entry into force of the Treaty of Lisbon has brought with it new areas of action, one of which is the European External Action Service. I believe, therefore, that a mere reallocation of resources or redefinition of priorities within the scope of the multiannual financial framework (MFF) will not be enough to meet the new needs of the EU. This means that a revision of the MFF and the flexibility mechanisms included in the interinstitutional agreement is crucial. The EU needs greater flexibility to allow it to create reserves and room for manoeuvre so that it will be able to react quickly and effectively to urgent or unforeseen situations. For this reason, I am voting for this report and its recommendations.
We believe it is important for it to be possible for sufficient resources to be provided, for example, for the EU's new EU 2020 strategy for growth and employment, but also for the EU's budget to be able to meet the necessary demands when it comes to the need for aid and combating climate change, for example. Moreover, with the Treaty of Lisbon, the EU now has a number of new spheres of competence, including within foreign policy, sport, space research, energy and tourism. However, we believe that this should largely be financed through the redistribution of funds that are already available within the EU's budget, for example, from the budget for agriculture, so that the overall size of the EU's budget does not increase.
The effective planning and follow-up of the European Union's actions are inconsistent with a simple annual budget. What is needed instead is a multiannual financial framework that can provide the institutions with sufficient means to carry out their duties and missions.
The interim evaluation of the implementation of the multiannual financial framework led to the drafting of the report that lay behind the resolution on which we have voted. This resolution contains some of the widely felt concerns, which I share, about the failings of the multiannual financial framework and the Union's current financial ability to reach its targets.
The criticisms that have been levelled at the European Union are often the result of a lack of transparency in its accounts. Full disclosure of the Union's budgets and multiannual planning, as well as their sustainability and respect for all stakeholders in the budgetary process, in which I include the European Parliament, of course, must be the means for eradicating such suspicion and encouraging citizens and political agents to play a more active part in this sphere of activity.
Between 2007 and 2009, the ceilings of the current multiannual financial framework (MFF) were reached or exceeded. Important projects such as Galileo, the Food Facility and the European Economic Recovery Plan have only moved forward in the last four years of the current MFF through using up existing margins or by using the instruments provided by the interinstitutional agreement. The remaining margins for the current financial framework are insignificant for the rest of the period. The margin available under heading 1a (Competitiveness for growth and employment) will be less than EUR 50 million per year, and the overall margin available under all the headings will be limited to EUR 436 million in 2012, and EUR 435 million in 2013. However, this margin will be further reduced due to existing commitments which have not yet been included in the budget. The Treaty of Lisbon has brought with it new powers and bodies, and the EU 2020 strategy, which has already been adopted and which advocates intelligent, sustainable and inclusive growth, should now begin to be implemented using the necessary financial resources. We therefore advocate the revision of the current MFF as a matter of urgency, along with its flexible management.
This report calls for the instruments needed to implement the budgetary provisions of the Treaty of Lisbon to be adopted as soon as possible. That means subordinating the Union budget even further to the needs of neoliberalism, federalism and militarism - the three basic axes of the European integration process that is under way, now enshrined and developed in this treaty.
Since our position in this regard is well known, we had no option but to vote against the report. We have always criticised the meagreness of the current multiannual financial framework, which has reduced the structural funds to 0.37% of the EU gross national income. That has resulted in cutbacks in social and environmental programmes and in the fields of research, education and culture.
We therefore advocate an increase in the funds it makes available and a reorientation of its objectives. We advocate a Union budget at the service of genuine economic and social cohesion, at the service of full employment with rights, investment and public services, environmental protection, cooperation and peace.
We therefore reject the view of the Union budget as an instrument at the service of the commercialisation of more and more aspects of social life, liberalisation, lack of job security, structural unemployment, external interventionism and war.
The EU budget is vital for helping and supporting rural Ireland and farmers' incomes. Approximately EUR 2 billion per year from 2010 to 2013 will go to benefit Irish farmers, the rural community and the Irish food sector. Crucial budget negotiations are under way at present to reach agreement on the amount of money to be made available to the agricultural sector from 2013 onwards.
It is very evident from the high annual level of funding for the Irish agricultural sector that these negotiations are vital to Ireland and to rural Ireland in particular.
The report by Mr Böge makes the clear recommendation that, in order to facilitate planning, the financial structuring of EU projects should not be dependent on unused budgetary funds. Funds that have not been utilised or are not set aside for emergencies in one sector should not simply be used in other areas, as is often the case in the agricultural sector. The changes in the EU agricultural budget must not result in an indirect budget cut for 2010. I therefore support the call to create reserves in the course of the review of the multiannual financial framework. The use of reserves should also be clearly defined in advance and they should not be redeployed in other policy areas.
This report is calling for new resources to implement the European Union's new policies. These policies derive directly from the Treaty of Lisbon, whose liberal blindness and anti-democratic nature are no longer in doubt. I am voting against this report.
The Treaty of Lisbon has brought the EU new powers in several areas, including external action, sport, space and climate change. The EU needs to provide itself with sufficient resources to enable it to achieve its objectives and implement its policies. The multiannual financial framework, with which I agree, is being established in this respect so as to give the EU adequate financial planning to achieve the ambitious political objectives that have been outlined.
in writing. - With the adoption of this resolution, the EP asks the Council and the Commission to take into account the following recommendations: (a) that they work with the European Parliament to allow swift adoption of the new instruments needed to implement the budgetary provisions of the Lisbon Treaty and revise the current MFF in order to provide for the extra resources necessary to deliver initiatives not foreseen when the current MFF was adopted, and (b) that they fully comply with Article 312(3) TFEU, which requires the financial framework to lay down any provisions required for the annual budgetary procedure to run smoothly, and with Article 312(5), which states that 'throughout the procedure leading to the adoption of the financial framework, the European Parliament, the Council and the Commission shall take any measure necessary to facilitate its adoption' - among many others.
in writing. - (DE) In this report, Mr Böge takes a critical look at the various different problems facing the current multiannual financial framework and makes specific reference to the framework conditions provided for by Articles 311 and 312 of the Treaty on the Functioning of the European Union. In view of the current economic climate, efforts must be directed towards a possible reprioritisation within the budget, while bearing in mind the European added value of the EU budget.
The current market instability and the particular vulnerability of certain Member States as regards their financial markets fully justify the creation of the European Financial Stabilisation Mechanism (EFSM). While I hope that it will be used as little as possible, which would mean that the Member States are able to respond to the crisis themselves, I must emphasise the important role that this mechanism can play in cases of severe financial difficulties.
The creation of a budget line allowing for the EFSM guarantees to be mobilised this budget year has the advantage of endowing the Union with the ability to show solidarity and respond more quickly to any problem that has arisen in the meantime. It also sends out a message of confidence to the financial markets as to the EU's collective commitment to market security and stability and to helping resolve situations of financial breakdown.
Despite these advantages, I believe a serious and very thorough assessment is required of its impact on the Union's accounts, which is likely to be considerable. If necessary, speed should be given up for the sake of soundness.
This amending budget is the result of an initiative by the Committee on Budgets and its chair to use an amending budget to introduce an amendment aimed at creating a p.m. line (token entry) in order to finance the guarantees provided for in the European Financial Stabilisation Mechanism (EFSM). We recall that the EFSM was created in May 2010 by a Council Regulation adopted on the basis of Article 122(2) of the Treaty on the Functioning of the European Union (TFEU), without Parliament's participation, and it consists of a mechanism providing for the possibility for the Union to borrow funds in the capital market to loan to Member States in financial difficulties. The European budget will only be called upon to intervene if the Member State receiving the loan is not able to reimburse it. Therefore, this amending budget for the 2010 financial year encompasses the creation of a new budget item 01 04 01 03 for the guarantee provided by the EU, and, correspondingly, a new Article 802 on the revenue side. A token entry (p.m.) is proposed for commitment and payment appropriations, as well as revenue.
In July, I voted against the Financial Stabilisation Mechanism, dreamed up by the Council, whereby the granting of new European loans becomes subject to implementation of economic and financial reforms imposed by the International Monetary Fund (IMF). We have seen the dramatic consequences of this in Greece. Today, we are being asked to vote for setting up a financial structure which endorses and therefore guarantees the implementation of this disastrous mechanism. Obviously, I am voting against the implementation of such a structure.
The economic and financial crisis which has plagued the whole world, including the EU, has brought many challenges, including the need for the EU to respond to speculative attacks on weaker economies that could jeopardise the single currency. It was therefore necessary to create the European Financial Stabilisation Mechanism (EFSM) to ensure support for Member States that feel threatened by these attacks. For this mechanism to be incorporated into the budget, an amending budget, which is justified in exceptional, unavoidable or unforeseen circumstances, needs to be adopted.
The assistance given to Greece was sold to us as an exception from the bail-out ban, on the basis of Article 136. However, Article 136 does not provide a basis for giving credit to Greece since it only allows measures in accordance with the relevant provisions of the treaties. Not only are these not provided for in the TFEU; they are actually explicitly banned. The provision does not therefore authorise more extensive measures. The finance ministers of the euro area decided to assist Greece by providing credit at an average interest rate of 5%. This means that credit was granted at a politically motivated interest rate that is below the market rate and thus represents an illegal subsidy. Hence, the assistance given to Greece was extremely controversial from a legal point of view, if not downright unlawful. As far as the actual consequences are concerned, I fear that if the euro area countries continue to be answerable for the debts of other Member States, then in 10 years' time, the euro will no longer exist. I therefore voted against this report.
in writing. - With the adoption of this resolution, the EP 1. takes note of Draft amending budget No 7/2010; 2. approves the Council's position on Draft amending budget No 7/2010 unamended and instructs its President to declare that Amending budget No 5/2010 has been definitively adopted and to arrange for its publication in the Official Journal of the European Union; and 3. instructs its President to forward this resolution to the Council and the Commission.
I voted against the establishment of this new budget line, as this 'line' was adopted by the Council and the Commission in connection with the package of measures to preserve the financial stability of the euro area with reference to the so-called 'urgency articles', without involving the European Parliament in any discussion whatsoever. As long as it is not clear where this money is to come from, even supposing that a Member State were to make such an application, I cannot, under any circumstances, accept responsibility for the creation of this budget line.
in writing. - In voting for this measure, there is no endorsement of the system of VAT. What is clear is that the timetable set for the introduction of an electronic refund procedure and a single refund request was, in practice, unrealistic - and many taxpayers and small businesses might lose as a consequence. This essential measure recognises this and, in doing so, recognises the central role of Member States - arguably hands power back to them if only for six months. It also stops an unrealistic timetable causing the UK's and other Member States' SMEs from financially suffering due to EU incompetence. For these reasons, we are voting for it.
in writing. - In voting for this measure, there is no endorsement of the system of VAT. What is clear is that the timetable set for the introduction of an electronic refund procedure and a single refund request was, in practice, unrealistic - and many taxpayers and small businesses might lose as a consequence. This essential measure recognises this and, in doing so, recognises the central role of Member States - arguably hands power back to them if only for six months. It also stops an unrealistic timetable causing the UK's and other Member States' SMEs from financially suffering due to EU incompetence. For these reasons, we are voting for it.
in writing. - The rapporteur has welcomed the Commission proposal concerning making the necessary modifications so as to facilitate VAT refunds in situations where some of the parties involved in the transactions in question are located outside the EU. I feel that this was a necessary and positive step and thus have voted in favour of this report.
At the end of the year, when businesses do their accounts, their account balances tell an interesting story of work, sales, taxes paid and much more.
They describe the point of departure one year before and the point of arrival twelve months later, yet they do not capture the path that has been taken from one point to the other, which is irrelevant for tax purposes, but absolutely fundamental for the very survival of the business. It is no trivial thing, in day to day management, to have an interim cash flow and accounts which will break even, but which temporarily remove liquidity.
Above all, for businesses to recover effectively when the crisis, which we have all experienced, is over, it is not appropriate for them to have to pay value added tax in advance whilst they are unable to pay their employees and suppliers. Admittedly, this is the best way to fight tax evasion, as long as workers, who need to spend and keep money in circulation, are not penalised. Therefore, speeding up VAT refunds and simplifying procedures, as provided for in this report, are welcome.
I voted for this report because I feel that the proposal for simplifying the VAT refund process by introducing an electronic procedure is useful. I think that my vote is beneficial to taxpayers as it will help safeguard their right to deduct VAT.
I am voting in favour of the recommendations in this report. The simplification of the VAT refund process considered in the VAT Refund Directive contributes to the increasing integration of the internal market. Since it has been established that the delays in meeting deadlines are sometimes the responsibility of the Member States, which opened their web portals late or had other technical issues, I am keen that the taxable person's right to deduct VAT should not be jeopardised as a result. Preservation of the taxpayer's right to the deduction of VAT has become particularly important and pertinent in the European Union's current economic climate. Delays in refunding VAT to companies which operate within the internal market may lead to greater difficulties for those companies, especially in terms of their financial needs. This will have a knock-on effect on the recovery of the EU economy and the functioning of the internal market.
I believe that the amendments proposed to the current directive on refunding VAT and enabling the adoption of certain implementing measures, in order to improve the functioning of the web portals, are extremely important. For greater efficiency and simplification of the current tax rules, the reduction of costs, and integrity in the internal market, it is crucial that measures for refunding VAT electronically are implemented swiftly by certain Member States.
I could not agree more with the rapporteur, who noted that any delay in refunding VAT could have very serious financial consequences for companies within the internal market, especially in the current climate, where any increase in the financial burden could be catastrophic.
I voted in favour because I feel that this report makes a very positive contribution to improving the efficiency and transparency of tax procedures within the European Union. I would like to highlight the way the report defends taxpayers' rights, particularly with regard to the deduction and refunding of VAT. The implementation of measures to facilitate and lighten the bureaucratic burden on European companies operating in different Member States, along with the standardisation of procedures, is crucial for consolidating the internal market and contributing to European economic recovery. The delay in implementing measures concerning the electronic refunding of VAT by some Member States is regrettable. It is clear that, given the current economic situation, the delay in refunding VAT has serious financial consequences for companies operating within the internal market.
If it is a matter of making it easier for businesses to obtain tax refunds, I can accept it. If it is a matter of validating the expansion of VAT instead of tax on income, I disagree with it. In liberal Europe, it is acceptable to be cautious. I will abstain.
Council Directive 2008/09/EC (the VAT Refund Directive) attempted to simplify the process of refunding VAT and reducing the administrative burden by introducing an electronic process that would allow taxpayers to submit a single request for a refund. However, the delay in implementing this directive in the majority of Member States has led to complaints by several companies, so that it is now necessary to introduce some changes to it in order to safeguard the interests of taxpayers, as we all know that the delay in refunding VAT can have serious financial consequences for companies operating within the internal market, and can thus mean slower economic recovery for the EU. That is why I voted as I did.
I voted 'for', because I believe it is necessary to develop a common method of applying VAT. I hope that a unification of the method of applying VAT will lead to a situation where the rate of VAT is dependent on a country's GDP indicator. Today, the increased rate of VAT in Latvia is hindering economic development, causing the crisis to deepen further and the population to sink into poverty. In tandem with VAT, all taxes have been raised, preventing business and the economy as a whole from developing. I hope that the development of a logical and clear way of applying VAT will favourably influence EU taxation policy as a whole.
The refund of value added tax is extremely significant from a financial point of view for small and medium-sized enterprises in particular. As a result of breakdowns in the computer system, it is now to be feared that the right of deduction on the part of the taxable person will be put at risk. Postponement of the deadline from September 2010 to March 2011, as called for by the rapporteur, would therefore be desirable. I voted in favour of the report, as it clearly indicated the effects of late payment and its economic consequences.
I voted in favour inasmuch as the directive will simplify the procedure for the refund of VAT and, above all, reduces administrative burdens by introducing an electronic procedure allowing the taxpayer to submit a single refund request in his Member State of establishment. It is necessary to avoid belated VAT refunds inasmuch as they can have serious financial consequences for companies operating in the internal market and can thus have a detrimental effect on economic recovery in the EU and the good functioning of the internal market
The report contains improvements to the electronic procedure for value added tax refunds. In addition, technical problems involved in the refunding of sales tax are resolved. I therefore voted in favour of this report.
in writing. - With its vote, today, the European Parliament: (1) approves the Commission proposal as amended; (2) calls on the Commission to alter its proposal accordingly, pursuant to Article 293(2) of the Treaty on the Functioning of the European Union; (3) calls on the Council to notify Parliament if it intends to depart from the text approved by Parliament; (4) asks the Council to consult Parliament again if it intends to amend the Commission proposal substantially; and (5) instructs its President to forward its position to the Council, the Commission and the national parliaments.
The EU's pharmacovigilance system has changed over recent years in the sense that the work of the Member States is better coordinated. Nevertheless, there are still gaps in the legislation in force, and so the Commission has proposed changes designed to strengthen pharmacovigilance in the EU and to rationalise procedures.
This report not only endorses the Commission's proposed changes but also enhances them in some areas, including: strengthening the role of the Pharmacovigilance Risk Assessment Advisory Committee, which must have the power to recommend action to the Committee for Medicinal Products for Human Use; strengthening the role of healthcare professionals in the sense of voluntarily reporting adverse drug reactions; strengthening the role of patients in directly reporting adverse reactions; requiring that all adverse drug reactions (and not just serious ones) are reported to the Eudravigilance database by competent authorities and companies, which means that information on all adverse drug reactions will, for the first time, be centralised in one place in the EU; and requiring patient information leaflets that give a clearer indication of the main features of the drugs.
For all the above reasons, I voted in favour of this report. There can be no doubt that pharmacovigilance is a priority for European public health policy.
Pharmacovigilance plays an important role in European public health, with almost 200 000 deaths every year reckoned to be caused by adverse drug reactions. Clinical tests are not sufficient to detect all the side-effects of drugs to be launched on the market. The cases involving the drugs Thalidomide or Vioxx are still too recent to forget.
I welcome the proposal to amend the EU provisions on triggering urgent legal procedures where dangerous situations involving drugs launched on the market are signalled, with rapid, coordinated action needing to be taken. The Commission has made the correct decision to replace the existing Pharmacovigilance working party with the Pharmacovigilance Risk Assessment Advisory Committee (PRAAC). Most experts have confirmed that the existing working party system works in a rather ad hoc manner, focusing only on drugs authorised through the central procedure and lacking the status to ensure that its findings are acted on by the Committee for Medicinal Products for Human Use, which oversees the whole system. I welcome the proposal to appoint two additional representatives on PRAAC, who will represent patients and medical staff.
Through the measures voted on today, we will ensure greater protection for European patients, while guaranteeing them more analytical information about the undesirable effects of certain medicinal products.
I am convinced that the establishment of a centralised database, connected to national databases, as envisaged by the rapporteur, represents an effective tool for ensuring that all European citizens are aware of any undesirable effects of medicinal products in use in the EU. The European Union has a responsibility to keep its citizens as informed as possible, including in the area of health: only in this way will they be able to make the best choices.
I am likewise convinced that a sound pharmacovigilance policy is an effective tool for indirect prevention in avoiding cases of poisoning or incorrect consumption of medicinal products. In this regard, the black symbol with the wording 'this medicinal product is subject to additional monitoring' on those medicinal products which are subject to more thorough checks may actually ensure greater safety, as well as more accurate information for citizens. For these reasons, I voted in favour of both texts tabled by the rapporteur, Mrs McAvan.
I voted in favour of this report because it seems unacceptable to me to want to make pathetically low savings on patient safety and product quality. The European Commission's initial proposals led to a weakening of the current system by giving a central role to companies for listing, alerting, analysing and providing information as regards their medicines' side effects. However, the cornerstone of efficiency and safety for patients is the independence of pharmacovigilance networks and committees. The compromise with the Council contains improvements in terms of transparency and, more importantly, it prevents inadequately tested medicines from being put on the market, as the European Commission was initially proposing.
I voted in favour of the report on the proposal for a regulation of the European Parliament and of the Council amending, as regards pharmacovigilance of medicinal products for human use, Regulation (EC) No 726/2004 laying down Community procedures for the authorisation and supervision of medicinal products for human and veterinary use and establishing a European Medicines Agency. I did so because the agreement reached with the Council will make it possible to establish an effective and transparent European pharmacovigilance system, particularly through the creation of a European drug safety web portal and means for patients to report adverse reactions to the competent national authorities.
Pharmacovigilance is the system used to monitor the safety of medicinal products after they have been authorised for public use. A total of 197 000 people die in the European Union every year due to adverse reactions to medicinal products. Achieving a good pharmacovigilance system, based on healthcare professionals, companies and patients themselves reporting any adverse reactions, is therefore a priority. The rules regulating the centralised procedure are set out in this regulation, which relates to new medicinal products or those that combat cancer, HIV or degenerative diseases, while the centralised system is provided for in Directive 2001/83/EC. I therefore advocate strengthening cooperation on pharmacovigilance, which allows for a more comprehensive 'pool' of adverse drug reactions to be obtained, and avoids duplicate monitoring of the same adverse reactions in other Member States. I welcome the measures proposed to encourage healthcare professionals to voluntarily report adverse drug reactions to their competent authority. I would particularly like to highlight the creation of a web portal for each Member State (Article 106 of the directive), where all relevant information relating to medicinal products will be available to everyone who wants to consult it. These national web portals will be linked to the European web portal, which will be managed by the European Medicines Agency (Article 26 of the regulation) and available in all the official languages of the EU.
Currently in the European Union, too many patients are still suffering from the side-effects of medicinal products. This is the reason why I voted for this report which seeks to address this issue. This text plans to launch national and European websites where patients can report side-effects, thereby creating a database. Also for the sake of transparency, a black symbol will appear on the leaflet of all medicines that require additional testing. In short, this text represents a remarkable step forward by achieving conditions of increased protection for patients by providing them with practical information on the use of medicines and their side-effects.
The pharmaceutical industry is one of the most important sectors in today's societies, at an economic, social and scientific level. The EU is no exception, and this sector provides it with a source of economic growth and sustainable employment, besides contributing to the general welfare of the European public. However, in spite of the existing legislation, it is estimated that there are approximately 197 000 deaths in the EU every year caused by adverse reactions to medicinal products. Given these premisses, it is vital that there is consistent, sound and sector-oriented legislation. The prime objective of this proposal is to improve the authorisation and monitoring procedures for medicinal products for human and veterinary use so as to prevent people and animals from being affected by side-effects of medicinal products, as has happened in the past. I agree with the new measures adopted, which ultimately are an added value that means practical solutions for the consumer.
The health of the population is a key political concern and it should remain so, too. Pharmaceutical firms bring a large number of new life- and health-improving medicines onto the market every year. According to the rapporteur, an estimated 197 000 people die each year as a result of Adverse Drug Reactions (ADRs) to such medicines. As a matter of urgency, we ought to carry out a very thorough review of the authorisation of new medicines and examine detailed information on ADRs as quickly as possible. In addition, it ought to be made possible for patients themselves, in an uncomplicated manner, to provide a report not only to the pharmaceutical companies, but also to national institutions. I voted in favour of the report, as the new regulations are, in my view, sufficient to guarantee the safety of patients.
I voted in favour of Mrs McAvan's report, inasmuch as I believe that European policy coordination in the area of public health is necessary. The monitoring of medicinal products means ensuring health safety and improving the effectiveness of the European health system.
There is a duty to citizens of the Union to monitor the safety of medicinal products once they have come on to the market, as well as improving European legislation with regard to the aims of Mrs McAvan's report. I agree with the structure and message of the report, aimed at closer cooperation between Member States, the establishment of a pharmacovigilance risk assessment advisory committee, and greater transparency in the pharmacovigilance system committed to listening to individual citizens, so as to facilitate the withdrawal of dangerous medicinal products from the market and form the basis for a better health system.
I voted for this report as the topic it addresses - pharmacovigilance - is increasingly important in scientifically and technologically developed societies, particularly in relation to biomedical research. It strengthens the previous provisions of Regulation (EC) No 726/2004 laying down Community procedures for the authorisation and supervision of medicinal products for human and veterinary use, updating it to meet today's needs.
In this respect, I would particularly highlight the importance of cooperation between Member States. Since it can result in a much larger pool of information on adverse drug reactions, it means that rarer patterns can be picked up more quickly. In other words, it makes pharmacovigilance more effective. A related point to be emphasised is the fact that the new system proposes that all adverse drug reactions be reported to the European Medicines Agency. The broadening of criteria and the centralisation of institutions will help biomedical research and provide valuable benefits to society.
Medicinal products play a crucial role in the health of European citizens; nevertheless, they can have adverse effects which, according to the European Commission, are the cause of approximately 5% of all hospital admissions.
Pharmacovigilance is the procedure and the science of monitoring the safety of medicinal products, including the collection and management of product safety information, the assessment of the information to identify any safety issues, the action to be taken and the assessment of the procedure which has been followed and the results which have been obtained. The Commission wishes to improve the current system of pharmacovigilance by simplifying procedures, increasing transparency and better defining the role and involvement of the parties concerned.
I believe, however, that there is scope for further changes, particularly with regard to consumer protection and data protection: for example, consumers and health professionals should be able to have full access to the European Eudravigilance database in order to prevent the recurrence of adverse reactions to medicinal products, and they should be able to make use of not only the web format for announcements, but also other tools such as email, fax or telephone. Furthermore, in my opinion, funding for monitoring systems should continue to be public so that the responsibility of the authorities can be recognised.
Pharmacovigilance is the process and science of monitoring the safety of drugs, which includes gathering and managing drug safety data, evaluating the relevant data to detect a safety-related problem, the actions taken to rectify the problem, which also means providing information about the nature of the problem and evaluating the procedures used and results obtained. Under current EU legislation, medicines can be authorised in two ways: a) through a central procedure where an application is made by a pharmaceutical company to the EMEA (European Medicines Agency), as stipulated in Regulation (EC) No 726/2004, or b) through a system of mutual recognition where one country leads on the assessment of the new drug and coordinates with other Member States through mutual recognition. I support the report because consumers and healthcare professionals should also have full access to the central European Eudravigilance database in order to prevent the repetition of adverse drug reactions which could have been avoided by making validated information easily available. This is an effective way to tackle inequalities in information about adverse drug reactions among Member States. Public access to Eudravigilance is needed to restore citizens' trust in health authorities' ability to protect public health.
in writing. - While the proposals adopted today will bring improvements for public health, the Greens are concerned about the provisions on product authorisations. The proposed centralisation of product approvals at European level has been tailored to the demands of the industrial lobby at the possible expense of rigorous product evaluation. For this reason, the Greens abstained in the final vote. EU approvals should not lead to less stringent standards. The proposals adopted today would lead to European-level biocidal product approvals, giving the industry full access to all EU markets without first ensuring that the necessary resources are in place to manage those authorisations. The Greens are concerned that the European Chemicals Agency will have reduced means and significantly less time than at present to ensure rigorous authorisations. It is, however, a consolation that MEPs supported a Green demand to give Member States the right to place extra controls on the use of biocides.
Despite the requirement for exhaustive clinical testing and a Marketing Authorisation (MA), medicines have serious side effects which very often require hospital admission but also frequently cause deaths in the European Union.
I am pleased that the European Parliament has adopted the legislation on pharmacovigilance, which strengthens provisions on this subject in European legislation concerning medicines for human use.
Henceforth, patients will be able to report any undesirable effects of a medicine directly. At the same time, the setting up of a European web portal will improve information on medicines. I welcome the provisions in relation to the protection of personal data. These provisions will improve the safety and quality of medicines for patients.
Nonetheless, improvement is still needed in the funding for pharmacovigilance which, at present, still remains dependent on fees paid by laboratories (and therefore on their goodwill) and in ensuring the independence of the Risk Assessment Advisory Committee in relation to the European Medicines Agency, which issues a large number of MAs for medicines in the European Union.
The ball is now in the Commission's court, particularly with regard to improving patient information leaflets.
Adopting this package is of paramount importance to increasing patient safety, as patients will be much better informed about the drugs available on the market and which are intended for human use through databases being created, which will contain up-to-date, detailed information, as well as translations of the patient information leaflets in all EU languages. The measures introduced by this package will greatly improve the situation in Europe on pharmacovigilance, which is the reason why I voted for this report.
The EU's pharmacovigilance system has changed over recent years in the sense that the work of the Member States is better coordinated. Nevertheless, there are still gaps in the legislation in force, and so the Commission has proposed changes designed to strengthen pharmacovigilance in the EU and to rationalise procedures.
This report not only endorses the Commission's proposed changes but also enhances them in some areas, including: strengthening the role of the Pharmacovigilance Risk Assessment Advisory Committee, which must have the power to recommend action to the Committee for Medicinal Products for Human Use; strengthening the role of healthcare professionals in the sense of voluntarily reporting adverse drug reactions; strengthening the role of patients in reporting adverse reactions directly; requiring that all adverse drug reactions (and not just serious ones) are reported to the Eudravigilance database by competent authorities and companies, which means that information on all adverse drug reactions will, for the first time, be centralised in one place in the EU; and requiring patient information leaflets that give a clearer indication of the main features of the drugs.
For all the above reasons, I voted in favour of this report. There can be no doubt that pharmacovigilance is a priority for European public health policy.
I voted in favour of the report on the proposal for a directive of the European Parliament and of the Council amending, as regards pharmacovigilance, Directive 2001/83/EC on the Community code relating to medicinal products for human use. I did so because the agreement reached with the Council will make it possible to establish an effective and transparent European pharmacovigilance system, particularly through the creation of a European drug safety web portal and means for patients to report adverse reactions to the competent national authorities.
Consumer safety is a matter of vital importance to me, particularly when the consumers involved are also patients who are looking to the drugs they take for a cure, or at least a significant improvement in their health.
That is why I consider the compromise agreement reached on the new pharmacovigilance rules to be significant, as it grants the European Medicines Agency centralised powers in this area, particularly through the creation of a pharmacovigilance database. Broader, better and more integrated access to information can be vital in reducing the severity and frequency of certain adverse effects and in simplifying and speeding up the procedures for suspending sales of drugs flagged as having severe adverse effects or for taking them off the market.
Another point I consider important is the decision to set up an easily accessible web portal where all Europeans can find the information leaflet for any drug in their own language. A patient's right to safety and information is, in my view, a fundamental right, and I shall therefore pay particular attention to the other proposals in the pharmaceutical package that are yet to be examined in this Chamber.
Pharmacovigilance is the system used to monitor the safety of medicinal products after they have been authorised for public use. A total of 197 000 people die in the European Union every year due to adverse reactions to medicinal products. Achieving a good pharmacovigilance system, based on healthcare professionals, companies and patients themselves reporting any adverse reactions, is therefore a priority. The rules regulating the centralised procedure are set out in Regulation No 726/2044, which relates to new medicinal products or those that combat cancer, HIV or degenerative diseases, while the centralised system is provided for in the present directive. I therefore advocate strengthening cooperation on pharmacovigilance at EU level, which allows for a more comprehensive 'pool' of adverse drug reactions to be obtained, and avoids duplicate monitoring of the same adverse reactions in other Member States. I welcome the measures proposed to encourage healthcare professionals to voluntarily report adverse drug reactions to their competent authority. I would particularly like to highlight the creation of a web portal for each Member State (Article 106 of the directive), where all relevant information relating to medicinal products will be made available to everyone who wants to consult it. These national web portals will be linked to the European web portal, which will be managed by the European Medicines Agency (Article 26 of the regulation).
Pharmacovigilance, which means the assessment, detection and prevention of adverse drug reactions, is an extremely important subject, particularly in view of the fact that such reactions are the fifth largest cause of hospital deaths, resulting in an estimated 197 000 deaths a year in the European Union.
The whole process must be conducted with the greatest transparency and the competent authorities must be given adequate resources. The operations of these bodies must be guided exclusively by what is in the best interests of patients and public health, and they must therefore be public bodies independent of any commercial interests.
It is vital to have in place a system, involving healthcare professionals and patients, through which adverse drug reactions can be reported securely and reliably.
We share the rapporteur's opinion that the Member States must remain key players in the EU pharmacovigilance system. The competent authority in each Member State should therefore continue to act as the clearing house for all spontaneous reporting of adverse drug reactions.
We also agree that the Member States must be informed immediately if a company reports an adverse drug reaction that happened on their territory to the EU's database (Eudravigilance), and that the alert system proposed by the rapporteur should be set up.
I abstained on the McAvan report on pharmacovigilance because the basis of effectiveness and safety for patients taking medication should be the independence of the pharmacovigilance committees. This inevitably requires public funding which is no longer safeguarded by this text, since from now on, these activities will be mostly funded by laboratory fees, a system which is disputed and disputable. Even though the compromise reached with the Council brought improvements to medicine testing and transparency in procedures, I was not able to support this text.
I voted in favour of this motion because, for too long now, there has been a clear need to provide patients with correct information. Death due to the side effects of medicinal products has been the fifth largest cause of deaths in the EU in recent years and is the reason why action, such as that proposed by this Parliament, could no longer be delayed.
Therefore, I have voted to guarantee quality of life for the sick, to give patients certainty about possible adverse reactions, to make medicines the true ally of whoever is suffering and, finally, to allow for medicinal products to be withdrawn from the market immediately in the event of problems. In our Europe, the creation of a single web portal in all languages represents a great innovation and great support for all European patients who can thereby rightly feel united in the protection of their own health.
The pharmaceutical industry is one of the most important sectors in today's societies, at an economic, social and scientific level. The EU is no exception, and this sector provides it with a source of economic growth and sustainable employment, besides contributing to the general welfare of the European public. However, in spite of the existing legislation, it is estimated that there are approximately 197 000 deaths in the EU every year caused by adverse reactions to medicinal products. Given these premisses, it is vital that there is consistent, sound and sector-oriented legislation. As the prime objective of this proposal is to improve the information provided to the public about the medicinal products taken and their respective side-effects, and bearing in mind that a good overall agreement has been achieved regarding the amendments to the initial proposal, I agree with the new measures adopted. Ultimately, these are an added value that means practical solutions for the consumer.
in writing. - (LV) I voted for this resolution, as I consider that information that people have should be available in their mother tongue. Over 40% of Latvia's population have Russian as their mother tongue. In spite of this fact, information in Russian is not available for medication on sale in Latvia. There are many elderly people in my country who do not speak Latvian at all. Yet the Latvian authorities deliberately prohibit the use of Russian even in instructions on the use of medicines. I supported this resolution, in the hope that this issue will be included in the text of the legislative package.
Pharmacovigilance is the name of the system for monitoring the safety of medicinal products after they have been authorised. In order to be able to guarantee patients the best possible protection, information on Adverse Drug Reactions (ADRs) should be collated from the whole of the EU quickly and with no red tape. Only in this way can quick action be taken and an assessment of the follow up made. In addition, it would be of enormous benefit to patients if they could find out about ADRs from a central location. I voted in favour of the report, as its aim is for unbureaucratic and swift action to be taken in the area of pharmacovigilance.
Pharmacovigilance is used to monitor the safety of medicinal products after they have been authorised and therefore plays an important role in public health. Side effects from drugs that are rare, only appear after long-term use, or only in interaction with other drugs, can be missed in clinical trials. Thus, an estimated 197 000 deaths per year are caused by Adverse Drug Reactions (ADRs) in the EU. A system for reporting adverse reactions and looking for patterns in these reactions are therefore important elements of an efficient health policy. By strengthening cooperation on pharmacovigilance at EU level, the 'pool' of reported ADRs is larger, meaning rarer patterns can be picked up more quickly, duplicate work on following up the same ADRs in different Member States can be avoided and unsafe medicines can be withdrawn quickly when required. I therefore voted in favour of this report.
Pharmacovigilance is the system used to monitor the safety of medicines after they have been authorised for public use. Under current EU legislation, medicines can be authorised in two ways: a) through a central procedure where an application is made by a pharmaceutical company to the EMEA (European Medicines Agency), or b) through a system of mutual recognition where one country leads on the assessment of the new drug and coordinates with other Member States through mutual recognition. Rules governing the procedure for the decentralised system are set out in Directive 2001/83/EC. I voted for this report as European patients will be better protected and informed about the use of medicines and their adverse effects. The new regulations provide for the creation of national and European websites, specifically for medicines, which can offer patients more information. The latter will have the opportunity to inform the national authorities about the drugs' adverse effects.
in writing. - While the proposals adopted today will bring improvements for public health, the Greens are concerned about the provisions on product authorisations. The proposed centralisation of product approvals at European level has been tailored to the demands of the industrial lobby at the possible expense of rigorous product evaluation. For this reason, the Greens abstained in the final vote. EU approvals should not lead to less stringent standards. The proposals adopted today would lead to European level biocidal product approvals, giving the industry full access to all EU markets, without first ensuring the necessary resources are in place to manage these authorisations. The Greens are concerned that the European Chemicals Agency will have reduced means and significantly less time than at present to ensure rigorous authorisations. It is, however, a consolation that MEPs supported a Green demand to give Member States the right to place extra controls on the use of biocides.
in writing. - (LT) I support this proposal aimed at improving the regulation currently in force on the manufacturing and use of biocidal products. The limited and responsible use of biocides is part of our everyday lives, because they help avoid the spread of diseases and ensure high standards of health and hygiene. However, it is very important for legislation to ensure a high level of protection in their production and use. It is possible to achieve this by laying down uniform compulsory standards on biocidal products for consumers and manufacturers. In order to protect consumers, it is necessary to ensure there is a reliable system for labelling materials and products which corresponds to the level of risk, whether the biocidal products are produced inside or outside the European Union. It is also necessary to define more clearly the information that should be provided on the label and to indicate the exact place it should be located in order to provide valid and appropriate information.
I voted for this report as biocides used to combat harmful organisms and pathogenic germs need to be safer, which means environmentally as well. There will be a simpler authorisation procedure for placing new biocidal products on the European market. I voted to ban the most toxic chemicals, especially those which are carcinogenic, have a damaging effect on fertility, or an impact on genes and hormones.
The European Union is perhaps the most mobile area in terms of population, with a high population density, especially in conurbations. These conditions make the transmission of germs and diseases more likely, which will make biocides a necessary part of our life, with the aim of preserving high standards of health and hygiene. Biocides need to be effective, which is why handling them can also become dangerous.
However, the new regulation on biocidal products must be applied fairly to the private companies manufacturing them so that they do not end up in a situation where they would be short of raw materials for producing the biocides. This situation would be unfortunate at a time when these substances are very much needed. The report submitted during Parliament's plenary has clearly indicated that the Commission's proposal for a regulation requires considerable improvements to enable the objectives which it has also suggested to be achieved. The new regulation must take account of three essential areas: environmental protection, consumer protection and safe and practical implementation by manufacturers.
The stance on biocides should contribute to health protection without leading to unwanted risks. This resolution presents amendments to the Commission's proposal on biocides and aims to standardise the existing legal regulations in force at a European level, as well as adapting them to new technical developments, which justifies its importance at the very outset.
Firstly, I believe that it is vital to guarantee environmental and animal protection, with the emphasis on the application of the precautionary principle. The resolution also increases the provision of useful information for professionals and users, as well as the importance of the area of research and development, which I would like to emphasise.
I voted for this report as biocides used to combat harmful organisms and pathogenic germs need to be safer, which means environmentally as well. There will be a simpler authorisation procedure for placing new biocidal products on the European market. I voted to ban the most toxic chemicals, especially those which are carcinogenic, have a damaging effect on fertility, or an impact on genes and hormones.
The main purpose of this proposal for a regulation is to improve the safety of biocidal products used and placed on the market in the European Union and to simplify the authorisation process across the whole of the European Union. For this purpose, the Commission's proposal for a regulation seeks to unify existing European legislation and to update it in the interest of both consumers and manufacturers.
It intends, therefore, to reform the current system by broadening its scope in order to include materials and articles treated with biocidal products, by introducing a European-wide authorisation for products known to be 'low risk', by reducing animal experiments, by bringing requirements in relation to data into alignment, by expanding the role of the European Chemicals Agency (ECHA), and by guaranteeing the uniform application of the regulation throughout the European Union.
The submitted report aims to unify current European legislation and, at the same time, adapt it to technical development. Biocidal products and substances in our society are indispensable, for they help fulfil stringent health and hygiene requirements. A whole series of micro-organisms have already become resistant to the original products, so current biocidal substances are becoming more and more dangerous as a result of their increased effectiveness. I fully support the aim of the rapporteur to take into account not just the practices of manufacturers, but especially protection of consumers and the environment as well. Regulations governing biocidal products should also be extended to manufacturers outside the EU. It is unacceptable for us to demand higher values for consumer and environmental protection from our producers at the price of increasing costs, and to demand nothing from other producers outside the EU and outside of Europe who import these goods into the EU.
Consumers who purchase biocidal products on the territory of the EU must be sure that the goods meet minimum standards without regard to whether they are purchased in Poland or Germany or whether they originally come from the EU or from China. The report is clearly formulated. It requires concrete and feasible legislative changes and takes into consideration the environmental impact. For these reasons, I will vote in favour of its adoption.
I voted in favour of the report on the proposal for a regulation of the European Parliament and of the Council concerning the placing on the market and use of biocidal products. I did so because it strengthens the rules on the authorisation, commercialisation and use of biocides in the EU, with a view to protecting human and animal health and the environment, in accordance with the precautionary principle.
The high standards of hygiene to which our civilisation has grown accustomed require an increasingly constant and intensive use of biocidal products. At the same time, we demand that these products are ever more effective and aggressive, which means that they are also more dangerous to handle.
For that very reason, the approach to regulating the marketing and use of biocidal products has to pay particular attention to consumer and user protection. Again, as I have said on other occasions, the rules on this subject must be uniform and valid throughout the European Union, or we will not be able to effectively guarantee protection for all European consumers or for the environment, which is no less important.
This regulation seeks to standardise the existing regulations at a European level and adapt them to recent technical developments. Consumers should be able to assume that the products that they purchase meet uniform minimum standards for the EU internal market, irrespective of the Member State where the product was purchased. That means that clear labelling of treated materials and products is as vital as the corresponding authorisation for the biocidal products, irrespective of whether they come from inside or outside the EU. The European biocidal products market is estimated to be worth approximately EUR 890 million per year, which equates to approximately 27% of the global market. Three large companies hold about 25% of the European market. It is therefore necessary to establish a balance between the interests of the large companies and those of small and medium-sized enterprises (SMEs). SMEs need to be given more help in an industry dominated by several large industrial producers. This can be done by exempting SMEs from paying an annual tax for putting biocidal products on the market. In addition, Member States should create national helpdesks to complement the guidance documents provided by the European Chemicals Agency.
The fact that we abstained at first reading shows our concern about certain critical issues that a majority in this House has ignored, in view of the real need for the Member States to protect their citizens against the harmful effects on health and the environment of the active biocidal substances that are used on the market.
The European Chemicals Agency, which will be responsible for scientifically evaluating whether the use of a biocide on the market can be authorised, will now have three months to prepare an opinion based on the conclusions of the evaluation and to submit it to the Commission, instead of the nine months previously proposed. We do not believe that this reduction will benefit the rigorous approach needed to protect public health and the environment. We hope this issue can be reconsidered yet again in future negotiations with the Commission and the Council.
We are pleased with the acknowledgment that the Member States will be able to take account of regional differences and local environmental issues in their national authorisations, and also with the reference to respect for the principle of subsidiarity. We also welcome the proposed procedures for nanomaterials and the added levels of protection to be considered in the case of more vulnerable groups, such as children and pregnant women.
The text which is being voted on contains notable improvements over the original motion and I commend Mrs Klaß for the effective mediation work that has been done. Indeed, I welcome the objectives which have been reached of a greater level of data protection for business and the gradual introduction of a centralised authorisation procedure at European level for placing these products on the market.
The specification of greater requirements with regard to labelling will also certainly help consumers to make a more informed and safer choice. We are heading in the right direction, but we still have some way to go: the regulatory framework on research and development is not consistent with other regulatory advances in the sector, such as the REACH Directive.
Furthermore, the necessary financial package for the European Chemicals Agency to undertake its new assessment responsibilities has not been announced. In this respect, I expect clarification from the Commission, bearing in mind also the workload already ascribed to this body by the REACH Directive.
I voted in favour of this text. Thanks to this legislation which was approved at first reading by the European Parliament, biocides for use against parasites and germs are about to become safer and more environmentally friendly.
The overall purpose of this proposal for a regulation is to bring up to date the Community rules governing products ranging from insect repellents to chemical products for water treatment (agricultural pesticides are covered by separate legislation). For the first time, materials treated with biocides will also be regulated.
We have also adopted the ban on the most toxic substances, especially those which are carcinogenic, harmful for fertility or which interfere with genes or hormones, while at the same time reinforcing the requirement for other dangerous substances to be gradually replaced with less harmful alternatives.
The future authorisation system for biocides, centralised at European Union level, will be implemented progressively and will also ensure greater consistency at the level of the 27 Member States and hence, improved safety.
Biocides are intended to provide protection against pests, vermin and bacteria and have everyday uses as well as agricultural applications. In order to increase safety in connection with the use of biocidal products and to establish a system of scrutiny, it is logical for these substances to be subject to the same tests and standards throughout the EU. As a representative of farmers in the European Parliament, I am committed to the responsible use of biocides. This proposal represents a good basis for uniform regulation in the EU. In the interests of fair competition, I am especially in favour of all planned new biocide provisions also applying to imports from third countries. However, agriculture must continue to be able to do its job of producing safe food and feed at a reasonable cost. Proposals that have a direct effect on production and production costs need to be evaluated particularly carefully. The use of suitable measures to combat harmful pests must not be made more difficult or expensive by making them uneconomic. In any case, a new regulation must satisfy both the wishes of consumers and the demands of producers.
The role of biocides has always been somewhat controversial, probably as a result of the fact that their identification and definition is not always easy. It is certain, however, that biocides have many uses in our daily lives and it is therefore necessary to understand their real impact on the safety and health of all of us.
For these reasons, I have voted in favour of simplifying and harmonising the regulations for European industry, and also for the Member States, who will have renewed regulations that meet new public needs. The launch of a system to harmonise the approval criteria will help avoid double assessments of the risks associated with products that have already been authorised. This is a further important step forward that this Parliament has taken, which goes towards protecting citizens' health.
Every year, approximately 90 million tonnes of biocidal products, the function of which is to control pests and germs, are placed on the market. The European Union's concerns on this matter are therefore completely natural, since it advocates that biocides should be safer and more environmentally friendly. Accordingly, it seeks to strengthen the protection of human health by banning the most toxic chemicals such as carcinogens or those that are detrimental to fertility. It also seeks to strengthen animal and environmental protection. However, in addition to the adoption of this proposal, I believe that comprehensive certification of products imported into the EU should also be required. That is why I voted as I did.
The regulation on the placing on the market and use of biocidal products, being voted on today, allows us to take another step towards a centralised system for the registration of biocidal products. The registration system for chemical materials introduced with the REACH Regulation demonstrates that the rejection of separate national registration systems is really justified. Currently, we often face the situation where a particular product cannot be placed on the market of a Member State simply due to that state's complicated and unduly expensive registration procedures. On the other hand, while simplifying the placing on the market of biocidal products, we must make sure that a high level of protection is maintained due to the particular health risks posed by these products.
Biocides are an integral part of our civilisation and are essential for meeting our high health and hygiene standards; biocides must be effective in avoiding illness and infection, but may, at the same time, be highly dangerous: for this reason, optimal management of these substances is necessary.
The new regulation on the use of biocides must ensure that manufacturers, or rather medium-sized enterprises, can apply the regulations in their production without being placed at a competitive disadvantage. Moreover, both consumers and manufacturers of materials which contain biocides must be able to rely upon minimum standards applicable throughout the European Union. In my opinion, the Commission's proposal for a regulation is in considerable need of improvement and amendment in order to achieve the stated objectives, such as eliminating the shortcomings in the existing directive, improving the authorisation procedure and streamlining the decision-making process while further developing the high level of protection.
The new provisions must take account of three essential fields: environmental protection, consumer protection, and safe and practical implementation by manufacturers. The new regulation will also provide for a simplified procedure for product authorisation in order to avoid unnecessary costs and excessive fees.
The future regulation provides for a simplified procedure for product authorisation subject to certain conditions in order to avoid unnecessary costs and excessive fees. It is also a revision of the existing 1998 directive and establishes the focus of authorisation with the European Chemicals Agency. I support the gradual introduction of a centralised authorisation procedure: 2013 for low risk products and 2017 for all biocide types. The exclusion criteria for dangerous active substances (carcinogenic, mutagenic, toxic for reproduction, persistent, bio-accumulative) may be considered when a substitution plan for them is already available. Consequently, when a biocide containing an active substance which is a candidate for substitution is authorised, the time limit will be restricted to three years and there will have to be alternatives available which are not harmful to the environment or human health. The new regulation must take account of three essential areas: environmental protection, consumer protection and safe and practical implementation by manufacturers.
The new European regulation on biocides is not only an internal market matter. It is also a matter of health and environmental protection. That, in brief, is the message sent out by the European Parliament today
Of course, several demands from manufacturers have to be met concerning these products for use against vermin, such as access to the European market, time taken for the approval procedures, non-duplication of tests and consistency with legislation on pesticides. That in no way constitutes a blank cheque for manufacturers. The principle of substitution for the most harmful substances is clearly recognised. That mainly concerns persistent, bioaccumulable and toxic substances (PBT) and endocrine disrupters.
It is recognised that responsibility rests with all those involved, including manufacturers who place on the market articles treated with biocides. Let us not forget the toxic sofas affair! I have one regret, however, and that is the rejection of an amendment which stipulated that manufacturers should pay an annual fee, at reduced rates for small and medium-sized enterprises (SME), so as to make it possible for the Chemicals Agency in Stockholm to fulfil its brief. One thing is clear: with limited resources, it will be difficult to carry out reliable tests and so to reduce health risks for users.
We abstained on this report because the advances made in terms of protection for human health and the environment have been wiped out by the gifts made to industry which jeopardise the functioning of the European Chemicals Agency. One can accept that over time, all biocidal products could pass through the centralised procedure. That becomes unacceptable, however, if the time allowed for scientific assessment is drastically cut back while, at the same time, their financial resources are reduced.
One cannot expect to do more, more quickly and at less cost without compromising the quality of the work. This vote shows up the real intentions of the right and the centre-right: less stringent assessment for all biocidal products, with direct access to the whole of the internal market at the expense of people's health. A small consolation is that the sovereign right of Member States to restrict or to prohibit the use of biocidal substances will be respected. It is up to them to ensure a high level of protection.
I voted in favour of the following report as I believe that what Europe really needs is a financial supervisory body, like a complex yet efficient structure, which is able to dominate the financial institutions of the European Union and ensure that they function properly. In view of this, I look very favourably upon the creation of a European Banking Authority, a European Insurance and Occupational Pensions Authority and a European Securities and Market Authority, because I feel that this is the only way that we can improve the current level of regulation within the European internal market, guaranteeing both incorruptibility and the proper functioning of the markets, while preserving the stability of the financial system and ensuring the coordination of European and international monitoring. We can only identify the risks of financial systems through better monitoring, which will give us timely warnings about crises like the one which devastated the world in 2008. This powerful crisis has brought home the need to reform this sector so as to maximise competition by encouraging genuinely competent supervisory bodies which are truly able to make a much needed difference in this important sector.
This proposal for a regulation establishing a European Insurance and Occupational Pensions Authority forms part of the financial supervision package. This package establishes three European authorities to oversee specific sectors of the financial industry: banks, insurance and financial markets. I fully supported this report and the financial supervision package as a whole for it represents, to my mind, a major and, above all, necessary step forward. Through this, we are learning the lessons from the recession and its dramatic consequences on the economy and on jobs, caused by failures in the current financial system. With this new supervision framework, the aim is to stabilise the financial system and guarantee its stability.
in writing. - (RO) The European Insurance and Occupational Pensions Authority (EIOPA) will have responsibility for dealing with a number of practical issues, such as non-life insurance policies and life insurance policies which provide a form of investment and occupational pensions. If we bear in mind that the insurance market in new Member States has been developed by foreign European investors, the supervisory committee for such cross-border networks will play a vital role in being able to offer security to all Member State citizens. The European Insurance and Occupational Pensions Authority will also be able to intervene at national supervisory authority level when these authorities encounter problems in implementing the EU technical standards consistently.
I believe that this initiative, together with the EIOPA's power to resolve disagreements between national supervisory authorities, where the legislation forces them to cooperate or reach an agreement, marks a step forward in managing the integration of financial services in Europe. In a nutshell, this is a balanced system which deserves total support.
I voted for this report because three new European supervisory authorities (ESAs) will be created, replacing the current supervisory committees. They will have much greater powers than the consultative remit of the current system. They may also receive additional powers in the future, thanks to the review clause. The European Systemic Risk Board (ESRB) will also be created to monitor and issue warnings about the accumulation of risks in the European economy.
The performance of the European financial system depends on careful risk management and accurate assessment of the structural stability of the entire sector. A new supervisory authority involves a clear assumption of responsibility by the Union's institutions to ensure that crises are prevented, free riding is discouraged and behaviour and attitudes are monitored.
In view of the ever increasing integration of our national markets, with the inevitable lowering of defensive barriers, it is necessary to act together to neutralise threats, be they internal or external.
I agree with the Commission's proposal to create three new decentralised European agencies for insurance and occupational pensions and I think that their creation is all the more welcome against the current backdrop of the economic and financial crisis which hit Europe in 2008.
As with previous reports on the creation of European financial regulation authorities, I am also voting for the proposal creating a European Insurance and Occupational Pensions Authority. I would stress once again the importance of providing the European Union, and the internal market in particular, with European supervisory authorities so as to minimise the economic and financial impact of future situations that put our financial markets under stress.
If there is one thing that we have all learnt from the recent crisis, irrespective of our political convictions or worldviews, it is the need to reform the institutional supervision structure by creating European bodies and, in so doing, to rethink the whole concept of macro- and micro-economic supervision.
There are countless positive points to the agreement that we have achieved and which is being put to the vote today. One of them is the creation of independent European bodies to supervise the banks, insurance companies and financial markets. These bodies will not replace the national supervisory bodies, but will work with them, seeking to carry out their mandate of prudential supervision and systemic risk analysis, so as to prevent the European banking sector and financial markets from being hit by another crisis of similar proportions to the one we have been facing.
As I have had occasion to say countless times before, I personally am not afraid of having European supervisory authorities. I consider it essential for them to be able to carry out their mandates both independently and competently, so as to strengthen the confidence of the markets and their players, particularly in the insurance and pensions sector in this case.
In order to protect the transparency and credibility of European markets and institutions vis-à-vis the public, it is vital to strengthen the powers, resources and autonomy of European supervision of the insurance and occupational pensions markets. This will ensure the effectiveness of the current reform that the EU institutions are presently engaged in for overseeing financial markets so as to avoid any further risk of a crisis like the one that is currently affecting the global economy, which has had a particular impact on European society. The Commission has tabled a series of proposals with the intention of instituting a more efficient, integrated and sustainable system of financial supervision in the EU. The basis for this approach is a European System of Financial Supervisors. To that end, the Commission proposes the creation of three new European decentralised agencies: the European Banking Authority, the European Insurance and Occupational Pensions Authority, and the European Securities and Markets Authority. It should be noted that the impact of the creation of these three agencies on the European budget will amount to some EUR 59 699 000 for the years 2011-2013.
This report is part of what is known as the financial supervision package. When voting on it, we bore in mind the way in which the Council, the Commission and Parliament itself delayed measures in this area and confined themselves to adopting decisions that do not alter the basic issue, which is financial speculation, including the question of insurance on sovereign debt, which acts as a highly speculative derivative. Unless they put an end to it, the establishment of European authorities in these areas will be virtually useless.
Our vote against the report is, above all, a protest against the fact that we have yet to see any proposals on putting an end to tax havens, levying a tax on capital movements, or closing the derivatives market.
That means that the main financial speculation mechanisms remain in the market and that the measures taken now are aimed more at facilitating control by the major powers and their financial groups over Member States with more fragile economies than at tackling the issue of financial speculation head on and stamping it out.
in writing. - (RO) The European Parliament has called on a regular basis for equal opportunities for all agencies operating at EU level. At the same time, the EU has also been seen to suffer significant failures in its supervision of the integrated financial markets. I am voting in favour of the report on the proposal for a regulation of the European Parliament and of the Council establishing a European Insurance and Occupational Pensions Authority. I believe that there needs to be an authority which will safeguard the stability of the financial system, the solvency and liquidity of financial institutions, the transparency of the markets and financial products, as well as offer depositors and investors protection. I also believe that this authority cannot operate without having access to relevant information it requires regarding transactions and economic agencies.
in writing. - The creation of the European Insurance and Occupational Pensions Authority (EIOPA) is part of the Commission's proposals based on the recommendations of the Larosière Report of February 2009. The Larosière Report suggested the strengthening of the supervisory framework in order to reduce the risk and severity of future financial crises. I welcome the creation of the EIOPA as a European response to ensure a high, effective and consistent level of regulation and supervision throughout Europe. This European-wide authority will supervise the national supervisory authorities of the insurance sector and will ensure the existence of appropriate and adequate protection for investors and insured consumers in the EU. The Authority will make decisions directly applicable to financial institutions and it may alert the Commission to dangerous products or market transactions.
I voted in favour of the report on the proposal for a regulation of the European Parliament and of the Council establishing a European Insurance and Occupational Pensions Authority because I believe it is necessary to fill the gaps which exist today with regard to coordination, the uniform application of EU law and trust between national supervisors.
Indeed, the recent financial crisis has shown the inefficiency of some national supervisory models, which were unable to deal effectively with the problematic situations that arose in the European financial markets. I cannot, therefore, but welcome and support the decision to strengthen the supervisory framework on the basis of an intervention aimed at identifying tools that are capable of preventing performance risks in the financial system occurring in future.
With the new financial supervisory architecture, we will fill the gaps in the sector, work to improve the functioning of the internal market and, finally, ensure a uniformly high level of regulation and supervision, whilst always taking the needs of individual Member States into consideration.
Systems for insurance and for occupational pensions should be guaranteed by Member States. Europe is obviously not going in that direction at a time of reductions in public revenue and expenditure. The Green Paper brought out by the Commission on 7 July regarding retirement pensions is there to remind us of this. In this context, it is unthinkable to imagine that a European Supervisory Authority could supervise a sector of this kind. I am voting against this text.
The recent financial crisis has highlighted major weaknesses in financial supervision, both in individual cases and in relation to the financial system as a whole. Models of supervision have had a national perspective and have not adapted to the globalisation that has occurred within the financial system, in which various financial groups conduct their operations across borders, with the systemic risks that this entails. There has, therefore, been no cooperation, coordination or consistency whatsoever in the application of EU legislation. Hence, the aim of this directive is to improve the functioning of the internal market by ensuring a high level of supervision and prudential regulation, and by protecting depositors, investors and all beneficiaries. It is therefore crucial to safeguard the integrity, efficiency and smooth running of financial markets, to maintain the stability and sustainability of public finances, and to strengthen international coordination and cooperation in the field of supervision. The creation of a European authority for the insurance and occupational pensions sector is essential in order to achieve an effective supervision model, alongside many other monitoring mechanisms, to be decided on and implemented as a matter of true urgency.
The financial crisis actually brought to light numerous weaknesses in the financial system. Particularly in the sensitive area of insurance, reinsurance and occupational pensions, it must be ensured that risky financial products and house-of-cards constructions are not utilised. Recently, for example, an online insurer went bankrupt leaving its customers with claims out in the cold. Waves of complaints also revealed serious shortcomings in the advice given, where customers had been sold risky financial packages as secure arrangements for their occupational pensions. If we want to take the supervision obligation seriously, it will be necessary to deal with these sorts of problems that have surfaced in the EU and to create fair conditions. We need more stringent financial supervision. The establishment of a European Insurance and Occupational Pensions Authority does not seem to be the optimum solution, but it is better than nothing, which is why I voted in favour of it.
At a time when banks and insurance companies are operating across borders, a purely national form of supervision for these companies is inadequate, as the current economic and financial crisis shows. However, it should be viewed as positive that, in the case of serious budgetary problems, the Member States have retained the power to make the final decisions. This report, however, goes too far in the direction of European economic governance and I therefore abstained from the vote.
I voted in favour of the resolution because I agree with the Commission's proposal and with the amendments to it tabled by Parliament.
I am delighted to see the commitments taken by my political side during the financial crisis broadly supported by the European Parliament. It was imperative for us to review the European System of Financial Supervisors. The lack of coordination between national supervisory bodies increased the future risk of financial institutions failing. By establishing three new European authorities responsible for supervising how banks, financial markets and insurance and pension companies operate, we have set up a comprehensive framework for financial supervision. In this way, banks will be regulated by the European Banking Authority in a standard and coordinated fashion. With real coercive power, the latter will have the last word in the event of a disagreement with national bank regulators. Ensuring financial institutions are solvent and enabling more transparency in financial markets and products will also guarantee improved protection for investors, businesses, savers and consumers. This new tool will therefore not be the privilege of a few financial experts but will well and truly be for everyone's benefit.
in writing. - (FR) The creation of a European financial supervision had been suggested in September 2009 by the European Commission, and was based on work carried out by the group chaired by Jacques de Larosière. From 1 January 2011, the Union will therefore have at its disposal a 'control tower' to identify financial risks, and will have ways to act if need be. This role will be entrusted to three new Supervisory Authorities for banks, financial markets and insurance and to the European Systemic Risk Board. I therefore voted in favour of this report because I believe the European Union needs a body specifically responsible for macro-prudential oversight of its financial system, able to identify risks to financial stability, and, where necessary, able to issue alerts and formulate recommendations to address such risks. Protecting the provision of public services, encouraging innovation, improving the financing of SMEs: these are the three objectives for ultimately achieving sustainable and fair growth.
I voted for the following report because I believe that the current EU system has several faults as regards macro-financial supervision and because I believe that this issue is far too important to be forgotten. Initiatives implemented with the intention of resolving this issue should be welcomed. If it were good for anything, the financial crisis that has recently devastated the world certainly served to draw our attention to the fragility of our economic systems, to the constant economic risk in which we live and to the glaring need to create a body charged with macro-economic supervision within the EU. That is why I look positively on the fact that Members from all political groups have voted for this report and that it has been adopted by an overwhelming majority, which is a good illustration of the general concern about fiscal sovereignty. I believe it is of the highest importance for this new system of financial supervision to operate without hindering the financing of the economy, while safeguarding the single market, allowing the EU to maintain its status and warning of risky situations in good time. For all these reasons, I am in favour of the creation of the European Systemic Risk Board.
This proposal for a regulation establishing a European Insurance and Occupational Pensions Authority forms part of the financial supervision package. This package establishes three European authorities to oversee specific sectors of the financial industry: banks, insurance and financial markets. I fully supported this report and the financial supervision package as a whole for it represents, to my mind, a major and, above all, necessary step forward. Through this, we are learning the lessons from the recession and its dramatic consequences on the economy and on jobs, caused by failures in the current financial system. With this new supervision framework, the aim is to stabilise the financial system and guarantee its stability.
The recent economic crisis has raised many questions, which we urgently need to answer, and has shown that although the European Union does have numerous economic policy coordination instruments, hitherto, they have not been used fully and the existing management system has significant gaps. The creation of the European Systemic Risk Board is an important innovation because, up until now, no one has undertaken a macro-economic analysis, at European level, whose primary goal is to evaluate systemic risks. Close cooperation between the ESRB and those who possess the relevant information (national supervisors and the European authorities responsible for each sector) is the basis for creating coherent 'macro-micro' supervision.
I have called for the European Systemic Risk Board (ESRB) to have increased powers in order to ensure rapid, clear communication. The ESRB will create a common set of indicators to make it possible to categorise on a standard basis the risks of the various cross-border financial institutions and identify the type of risks they may present. The ESRB will also devise a 'traffic light' system to reflect the various degrees of risk. The Advisory Scientific Committee will also include experts among its members in order to enhance the ESRB's ability to estimate the accumulation of risks and have available the widest possible expertise. The President of the European Central Bank will chair the ESRB for the first five years to give it a sufficiently high profile and the credibility it needs.
I voted in favour of the reform of financial oversight in the EU despite the fact that I have many reservations about the decision that was taken. The need for regulation was excessively promoted over the need for a free market environment for banks and the financial sector. The authorities of the national and European regulator are defined quite unclearly and the boundaries between them are significantly blurred. In the best case scenario, this could lead to legal uncertainty on the part of all players in the financial market, in the worst case, to the misuse of authority on the part of the European regulator, against which it will be practically impossible for players to defend themselves effectively.
In the absence of a single EU financial market, the existence of strong supranational supervisory bodies endowed with the authority to decide on individual subjects of the financial market in Member States is of questionable legitimacy. If we are so obsessed with regulation in the EU, as we are now witnessing in the case of financial markets, we will have nothing left to do except to stand by while China pushes us from the global playing field. So while we criticise unfair competitive behaviour, for some time, China has not only benefited from generous state subsidies, cheap labour and a failure to maintain environmental protection standards, but has also promoted itself thanks to innovations and modern technologies. And that should be a concern and a warning for us.
The majority of economists believe that forecasts are rarely characterised by reasonable certainty; therefore, the only remedy that remains is monitoring and self-protection. The European Parliament, together with the Council of Ministers for the Economy and Finance and the relevant Commissioners, has carried out some excellent work.
Let us not pretend that this is sufficient, nor that it can cancel out the past, but in the future, we can return to foster trust with regard to the banking and financial sector insofar as macro-prudential oversight is entrusted to a body which has the responsibility of monitoring the entire European market, the entire euro area, and not its subdivisions, which are now no longer valid.
Furthermore, monitoring by this body will extend from the countries of the EU to all those whose currency is, in some way, linked to the euro, and therefore to our businesses and all those with whom they do business.
In voting for this report, I have called for this European Systemic Risk Board (ESRB) to have increased powers in order to ensure rapid, clear communication. The ESRB will create a common set of indicators to make it possible to categorise on a standard basis the risks of the various cross-border financial institutions and identify the type of risks they may present.
I am voting in favour of the majority of this report's proposals and the creation of a European Systemic Risk Board (ESRB). The European Parliament, aware of its responsibilities and making use of the new powers granted to it under the Treaty of Lisbon, must be called on to play a key role in improving the EU's supervisory framework. As it is impossible to resolve the weaknesses of the existing supervisory structure, which the current financial crisis has underlined, it has become even more pressing to create mechanisms for macro-prudential supervision that are capable of guaranteeing the stability of European financial markets. It is also important to safeguard the unity of the single market as well as equipping the EU with instruments that will enable it to defend the euro and other international currencies at global level. I would also like to stress the important contribution that the ESRB introduces through the proposal for it to take on macro-economic analysis at European level so that it can analyse potential systemic risks. With the weaknesses in micro-prudential supervision at Member State level exposed, I believe that close collaboration between the ESRB, central bankers, supervisors and the 'real economy' will not only legitimise the actions of the ESRB but will also make a significant contribution to the effectiveness of those actions.
If there is one thing that we have all learnt from the recent crisis, it is the need to reform the institutional supervisory structure by creating European bodies and, in so doing, to rethink the whole concept of macro- and micro-economic supervision.
As I have had occasion to say countless times before, I personally am not afraid of having European supervisory authorities. I consider it essential for them to exist and to be able to carry out their mandates both independently and competently, so as to strengthen the confidence of the markets and their players.
In this particular case, the creation of a European Systemic Risk Board is designed to provide the European Union with an effective supervisory system without hindering economic growth; to safeguard the single market against the risk of fragmentation; and, lastly, through the development of a European macro-prudential perspective, to help resolve the problem of fragmented individual risk analysis at national level, while enhancing the effectiveness of early warning mechanisms and allowing risk assessments to be translated into concrete action.
The creation of this European Systemic Risk Board is therefore to be welcomed, and I hope that excellence in carrying out its mandate will be the starting point for better supervision in the Union.
The creation of structures that are capable of preventative intervention, sustained by permanent, carefully reasoned evaluation, should be a priority in the EU decision- and policy-making process in the current framework for responding to the current crisis, where it is imperative to ensure the efficiency of Union macro-prudential supervision of the financial system. Since the European Systemic Risk Board has the ability to monitor and assess the risks of the financial system in periods when it is considered to be functioning normally, it could be the guarantee of financial stability that is absolutely necessary for the real economy to develop, bringing growth, wealth and jobs. I would highlight the rapporteur's concern to ensure a balanced and realistic proposal, through effective supervision, which will safeguard the financing of the economy, the single market and the interests and objectives of the EU.
When voting on this and other reports included in the financial supervision package, we bore in mind the way in which the Council, the Commission and Parliament itself delayed measures in this area and confined themselves to adopting decisions that do not alter the basic issue, which is financial speculation, including speculation in sovereign debt.
Our vote against the report is, above all, a protest against the fact that we have yet to see any proposals on putting an end to tax havens, levying a tax on capital movements, or closing the derivatives market.
That means that the main financial speculation mechanisms remain in the market and that the measures taken now are aimed more at facilitating control by the major powers and their financial groups over Member States with more fragile economies than at tackling the issue of financial speculation head on and stamping it out.
Implementing these measures may have some positive effect at first, but their reach is too limited and, if the basic measures are not adopted, time will show that speculation will continue.
in writing. - I welcome the European Commission's proposal to establish a new body called the European Systemic Risk Board (ESRB) in response to the financial, economic and social crisis that has swept across the European Union. The ESRB will operate under the auspices of the European Central Bank and will monitor and assess risks to the stability of the financial system as a whole. Additionally, the ESRB will also issue early warnings to Member States of systemic risks that may be building up and, where necessary, will make recommendations for action to deal with these risks. The heads of the European Central Bank, national central banks, the European supervisory authorities, and national supervisors, will all participate in the ESRB. Thus, the ESRB, through its macro-economic surveillance functions, will assist in the prevention of future crises.
I am sure that the expert group led by Jacques de Larosière conducted a high quality analysis of the causes of the crisis and its solution at a European level. Despite this, I have some misgivings about the legislative package proposed by the Commission. I can personally imagine the creation of a European Council for Systemic Risk. Such an institution could, in my view, have a certain justification. The Union needs a strategic authority of this type. Moreover, I believe that by its very nature, there is no danger that this institution would be a rampant bureaucratic structure. However, I have a completely different viewpoint on the European System of Financial Supervisors. It is obvious from the proposal that a robust and complex bureaucratic juggernaut is being built, and it is unclear at the present time whether its extensive powers would be implemented at the expense of the powers of Member States. If the European System of Financial Supervisors is not to extend beyond its original intentions, its powers must be formulated so precisely that not even the slightest doubt would arise that daily oversight of the financial markets will remain in the hands of Member States and their independent domestic oversight authorities, and all of this done while preserving the fiscal responsibility of individual Member States. As the legislative package as a whole does not fulfil these parameters, I cannot vote for it.
The recent financial crisis has highlighted major weaknesses in financial supervision, at both micro-prudential and macro-prudential levels. Supervision models have not adapted to the globalisation that has occurred within the financial system, in which various financial groups conduct their operations across borders with systemic risk. There has, therefore, been no cooperation, coordination or consistency whatsoever in the application of EU legislation. Hence, the aim of this directive is to improve the functioning of the internal market by ensuring a high level of supervision and prudential regulation, and by protecting depositors, investors and all beneficiaries; in truth, its only fault is that it does not go far enough. It is therefore crucial to safeguard the integrity, efficiency and smooth running of financial markets, to maintain the stability and sustainability of public finances, and to strengthen international coordination and cooperation in the field of supervision. I believe that the creation of the European Systemic Risk Board is essential in order to achieve an effective supervision model, and in order to avoid the systemic risk caused by the cross-border nature of large financial groups. However, many other steps need to be taken to prevent a recurrence of the truly immoral situations of the recent past, which have damaged economies, shareholders, depositors, taxpayers and the credibility of the system.
I fully support the report and the provisions which have been introduced and which are aimed at achieving greater market stability. The report was necessary to protect the unity of the internal market. Safeguarding the internal market is essential.
Nevertheless, I have doubts about the monitoring that the European Central Bank will be required to perform; often, in the past, central banks which were required to monitor did not do so and a significant part of the crisis is their fault. I would have preferred a different monitoring body. That is why I have voted in favour of the text, but I have abstained on the legislative resolution.
At a time when banks and insurance companies are operating across borders, a purely national form of supervision for these companies is inadequate, as the current economic and financial crisis shows. However, it should be viewed as positive that, in the case of serious budgetary problems, the Member States have retained the power to make the final decisions. This report, however, goes too far in the direction of European economic governance and I therefore abstained from the vote.
I abstained. On the one hand, the compromise reached on macro- and micro-prudential supervision is a step forward compared with the current lack of any EU-scale assessment or regulation of financial risk. On the other hand, however, the solutions put forward are not equal to the problems they are meant to address. The proposal does not give due consideration to the interdependence of the myriad of actors and products that make up the financial system or to their relationship with the real economy. None of that can be reduced to the sum-of-parts solution that forms the basis of the supervisory architecture.
Moreover, we cannot avoid the fact that the European Central Bank may itself be a systemic risk factor in accepting bank assets as security for its loans. Lastly, the European Systemic Risk Board ends up being the weak link in a system that concentrates effective power in the arrangements made between states in their own interest, thus extending the intergovernmental approach that currently marks European integration to the financial sphere.
I voted in favour of the resolution because I agree with the Commission's proposal and with the amendments to it tabled by Parliament. Given the integration of international financial markets, there is a need for a strong commitment on the part of the Union at the global level. The European Systemic Risk Board should draw expertise from a high-level scientific committee and take on all the global responsibilities required in order to ensure that the voice of the Union is heard on financial stability matters, in particular, by cooperating closely with the International Monetary Fund, the Financial Stability Board and all the partners of the G20.
I voted in favour of the report on macro-prudential oversight of the financial system and establishing a European Systemic Risk Board as this is a significant part of the new financial market architecture in the EU and the package represents a major step towards regulation of the financial markets. As rapporteur for the opinion of the Committee on Legal Affairs on the European Systemic Risk Board, although I would have liked to have seen more and stronger rights of intervention for the Board, I regard the creation of the Systemic Risk Board as a success. In future, more competences should be transferred to the European supervisory authorities. Macro-prudential oversight only makes sense at the supranational level. Twenty seven individual supervisory authorities would find it difficult to assess global financial market risks.
The financial crisis has shown micro-supervision by the national authorities to be insufficient to enable systemic risks to be identified and averted swiftly. We must establish an effective European system of supervision to monitor, assess and avert potential risks to financial stability. The report clearly highlights the importance of preserving the unity of the European single market. However, it is also very important to protect the internal market from goods from those countries that do not foster values like democracy, ecology and social guarantees, which is why goods and services from those countries are becoming cheaper and our European companies will be unable to compete under such circumstances. I agree with the observations made this month by President Barroso: 'We have the people. We have the companies. What they both need is an open and modern single market'. The internal market is Europe's greatest asset, but we are not using it to its full potential. Only 8% of Europe's 20 million SMEs engage in cross-border trade. Still fewer engage in cross-border investment. The European Systemic Risk Board would be the main pillar of the EU supervision structure and, in this way, would help make the internal market function more harmoniously. Along with the values mentioned, the European single market was one of the main reasons behind the accession of Lithuania and the Member States of other fellow Members to the European Union. Any significant split or misunderstanding would undermine the decade-long efforts to remove borders and barriers.
I voted for this report because the financial crisis has laid bare the faults of the financial markets at global level, and the European markets were no exception, meaning that they did not remain immune in an increasingly integrated global economy. Parallel to the proposals to create an integrated level of supervision at both micro and macro levels, this report proposes a package of revision of the sectoral directives, mainly in the field of banking and securities, in order to adapt them to a new banking supervisory architecture. As the G20 has also committed to take action to build a stronger, more globally consistent supervisory and regulatory framework for the future financial sector, the EU's response must be ambitious, dealing with particular cases, providing answers on both macro and micro supervisions as well as on global regulation, and focusing on harmonisation and cooperation at global level on systemic risks. This is a unique opportunity for us to introduce our political objectives of integrated supervision.
On this matter, the European Parliament is clearly making a stand for closer integration of financial supervision on a European level. I welcome this because I believe that Europe had a duty to act in this respect in order to show European citizens that we are taking strong and tangible action in favour of stabilising the banking sector. Therefore, I backed the report and the compromise reached with the Council because the aim is for these authorities to be operational on 1 January 2011. I hope from now on that these authorities will be able to exercise their remit fully in practice.
I voted in favour of the financial supervision package, for the reasons outlined below. The creation of the three authorities must be accompanied by a single set of rules so as to ensure consistent harmonisation and uniform application; this will help the internal market to function more effectively. The authorities must ensure a high, effective and consistent level of regulation and supervision, taking into account the interests of all the Member States and the diverse nature of financial institutions. Matters subject to technical standards should be genuinely technical, and their development requires the expertise of supervisory experts. The technical standards adopted as delegated acts should further develop, specify and determine the conditions for consistent harmonisation and uniform application of the rules included in the basic instruments adopted by the European Parliament and the Council, supplementing or amending certain non-essential elements of the legislative act. This directive should identify situations where a procedural or a substantive issue of compliance with Union law may need to be resolved and the supervisors may not be able to resolve the matter on their own. In such a situation, one of the supervisors involved should be able to refer the issue to the competent European supervisory authority.
I voted for this report as it has consumer protection as its main objective. In response to the complex nature of existing financial services, I have urged for consumer protection to be at the heart of the ESAs' activity. They will have the power to investigate certain types of financial institutions, financial products such as toxic products, or financial activities such as 'naked short selling', as well as to evaluate the risks which these institutions may pose to the financial markets and, if necessary, issue warnings. In certain specific cases provided for in the financial legislation, ESAs may ban or restrict certain risky financial products or activities, or even ask the Commission to table legislative proposals which will ban such activities or products permanently.
I voted for the report in which the European Parliament approves the establishment of the European Insurance and Occupational Pensions Authority. This institution should aim to improve the functioning of the internal market, above all, by ensuring a high, effective and consistent level of regulation and supervision, taking into account the various interests of all Member States, protect the insured and other beneficiaries, ensure the integrity, effectiveness and smooth functioning of the financial markets, protect the stability of the financial system and strengthen international supervision coordination for the benefit of the entire economy, including financial institutions and other interested parties, consumers and workers. In this document, the European Parliament calls on the Commission to examine how it would be possible to make progress consolidating a better integrated insurance and occupational pension supervision structure and, at the same time, aim to establish a common financial services market. Given the fact that a real and serious risk to the stability of the internal market has arisen due to the financial and economic crisis, in the medium term, Parliament also calls for supervision of international institutions at EU level and the preparation of a European mechanism to overcome crises that the EU may face.
The growing interconnection of national markets, the multinational or, at least, transnational nature of many of the main actors in the financial markets and, especially, the economic and financial crisis now being felt around the world, have revealed the need to rethink, reformulate and even recast the way in which supervision works at a European level.
In this context of systemic adjustment to the current situation, the three European authorities that are the subject of this resolution are particularly important, since they have been entrusted with special responsibilities in the new structure, which is intended to be more able to face the challenges that arise today and have repercussions on the lives of everyone in the European Union.
I hope the new architecture that is being designed now will be a success in practical terms, and that our joint efforts to minimise risks and safeguard transparency and truth in the markets will not be content with the solutions now found. I also hope that we will always be willing to learn from experience and take account of best practices in order to help improve what needs improving.
The competences granted to the three so-called European 'Supervisory' Authorities (ESAs) are not confined to what their title would lead one to suppose. They should be attached to the Council of Member States. They should not be able to put in place any measure whatsoever without the prior agreement of the Council except to change their road map which requires them to protect investors, savers and the functioning of the internal market in cooperation with international institutions. I am voting against this text. The competences of the ESAs and their objectives must be revised.
Since the launch of the Financial Service Action Plan, Parliament has been a central actor in the construction of a single market for financial services, actively promoting harmonisation, transparency and fair competition, while ensuring investor and consumer protection.
Long before the financial crisis, Parliament had regularly been calling for the reinforcement of the true level playing field for all actors at European level, while pointing out important failures in Europe's supervision of ever more integrated financial markets. In all its reports, Parliament called upon the European Commission to analyse how progress towards a more integrated supervisory structure could be achieved. It also noted the need for effective oversight of the systemic and prudential risks of the top market players.
In order to make progress towards a more integrated supervisory structure, the Commission has issued legislative proposals aimed at establishing a new network of European supervisory authorities, based on three pillars: the first for the banking sector, the second for insurance and occupational pensions, and the third for securities and markets. Finally, a European Systemic Risk Board should be established to monitor and assess potential threats to financial stability.
The establishment of one or more authorities is necessary but is insufficient to detect signs of anomalies and forecast the onset of problems in the financial markets. The second step consists of calibrating these authorities so that they are assigned functions and tasks which are not redundant, but concrete and achievable.
The new institutions are not designed to point the finger and pick out those responsible and punish them, but to study the markets and flag up critical situations, and highlight undesirable trends and behaviours, thereafter proposing solutions. The objective should not be sanctions, because no pecuniary punishment can ever restore confidence. Rather, we must focus on problem prevention, on pre-emptive solutions, and on the identification of those indicators which - more than others - reveal the emergence of possible problems. This report analyses the following critical situations and seeks to resolve them, by designing a mechanism which, ex ante and based on our knowledge of financial mechanisms, has a very high chance of working well.
In response to the complex nature of existing financial services, I have voted for consumer protection to be at the heart of the ESAs' activity. They will have the power to investigate certain types of financial institutions, financial products such as toxic products, or financial activities such as 'naked short selling', as well as to evaluate the risks which these institutions may pose to the financial markets and, if necessary, issue warnings. In certain specific cases provided for in the financial legislation, ESAs may ban or restrict certain risky financial products or activities, or even ask the Commission to table legislative proposals which will ban such activities or products permanently.
The European Insurance and Occupational Pensions Authority has become an absolute must in the wake of the economic and financial crisis. This has highlighted the shortcomings of the instruments for supervising the market and the vulnerability of Europe's citizens, specifically depositors, investors or contributors. They need to be given greater protection. One of the ways of doing this is to supervise insurance and occupational pension institutions, with particular attention, which I believe is necessary, being focused on cross-border agencies. I support the report from my colleague, Peter Skinner, on the proposal for a regulation of the European Parliament and of the Council, especially as the European Parliament warned a long time before the outbreak of the crisis about the superficial nature of the control over certain increasingly integrated financial markets. I believe that the text tabled by the European Parliament is more appropriate to the need for prevention and better management of other possible crises, especially through the measures aimed at increasing transparency on the financial markets.
I am voting altogether in favour of the measures tabled in this report in respect of the powers of the European supervisory authorities (ESAs). Despite having laid bare the weaknesses of the financial market, the current situation of the European and world economies is a good opportunity for the EU to develop a stronger framework for supervision and regulation that is more consistent with the needs of a globalised economy. The Union's responses to the crisis must be bold, both at the level of macro-prudential supervision and regulation, and at the micro-prudential level. I think that the new supervision architecture should be based on the precautionary principle, because I recognise the underlying complexity of its design. It is also important for the ESAs to have the effective capability of going beyond monitoring the systemic risks of national financial institutions, and to also be able to assess cross-border and systemic risks at European level, as well as international systemic risks.
To bring an end to the financial crisis that has shaken the world, destabilised our economy, worsened unemployment and accelerated our indebtedness, we need regulation and supervision. This is why it was important for us to show our support and to vote for the six reports proposing an ambitious and large-scale reform of economic governance. This agreement is a first step towards independent and strong authorities, which we need in the interest of Europeans. With this vote, we have assumed our responsibilities since, on 1 January 2011, three authorities will be established for supervising markets, banking and insurance, as well as a European Systemic Risk Board chaired by the President of the European Central Bank.
As is now clear due to the consequences of the current economic and financial crisis, the continued success of the European integration process is absolutely dependent on its ability to find solutions for strengthening the powers of integrated supervisory structures at European level. National sovereignty is increasingly dependent on supranational intervention through Union structures, which have resources and powers that enable them to act and set out strategies outside the influence of isolated national desires and needs. I therefore reiterate my support for consolidating the powers of the European structures charged with acting and supervising activities in Europe's various financial sectors, as is the case with the European Banking Authority, the European Insurance and Occupational Pensions Authority and the European Securities and Markets Authority.
in writing. - The European Commission's proposal to update a series of banking and securities directives so that they can adapt into the new European architecture of financial supervision should be embraced. The new financial supervisory framework should go beyond individual risk of financial institutions regulated by the national supervisory authorities and focus on broader systemic risk border while promoting European cooperation on systemic risk internationally.
The recent financial crisis highlighted major weaknesses in financial supervision, both in individual cases and in relation to the financial system as a whole. Supervision models have not adapted to the globalisation that has occurred within the financial system, in which various financial groups conduct their operations across borders with systemic risk. There has, therefore, been no cooperation, coordination or consistency whatsoever in the application of EU legislation. Hence, the aim of this directive is an overall improvement in the functioning of the internal market by ensuring a high level of supervision and prudential regulation, and by protecting depositors, investors and all beneficiaries. It is therefore crucial to safeguard the integrity, efficiency and smooth running of financial markets, to maintain the stability and sustainability of public finances, and to strengthen international coordination and cooperation in the field of supervision. The creation of a European System of Financial Supervisors and the definition of its powers are essential in order to achieve an effective supervision model in all sectors. However, many other steps need to be taken to prevent a recurrence of the truly immoral situations of the recent past, which have damaged economies, shareholders, depositors, taxpayers and the credibility of the system.
At a time when banks and insurance companies are operating across borders, a purely national form of supervision for these companies is inadequate, as the current economic and financial crisis shows. However, it should be viewed as positive that, in the case of serious budgetary problems, the Member States have retained the power to make the final decisions. This report, however, goes too far in the direction of European economic governance and I therefore abstained from the vote.
This directive should identify situations where a procedural or a substantive issue of compliance with Union law may need to be resolved and the supervisors may not be able to resolve the matter on their own. In such a situation, one of the supervisors involved should be able to refer the issue to the competent European supervisory authority (ESA). The ESA should act in accordance with the procedure set out in the regulation establishing it and this directive.
The financial crisis has shown financial regulation to be inadequate and the mechanisms for market supervision to be weak. We all know that mere cooperation between national supervisory authorities was not sufficient for a single internal market, which is an area truly without borders. That is why I believe that a new European supervisory authority will make it easier to prevent future crises, as we need more flexible institutions for quicker responses. I believe that the European Systemic Risk Board will play a predominant role in vigilance and assessment of the potential risks to our financial stability. We need a series of rules that gives us a level playing field, as well as greater protection better adapted to our depositors, consumers, taxpayers, and small and medium-sized businesses. It is essential to safeguard the position of those who are suffering most from this crisis and to ensure credit facilities in future crises. We must also pay particular attention to the big financial entities, which are usually called 'too big to fail' and can, as we have seen, bring about the collapse of the entire global financial system.
This proposal for a regulation establishing a European Banking Authority forms part of the financial supervision package. This package establishes three European authorities to oversee specific sectors of the financial industry: banks, insurance and financial markets. In the same way as for the Skinner and Giegold reports on the other two supervisory authorities, I fully supported this report and the financial supervision package as a whole for it represents, to my mind, a major and, above all, necessary step forward (see the explanation of vote on the Skinner report).
I commend the rapporteur for his sustained efforts and for the compromise reached. It is now generally acknowledged that first the financial crisis and then the economic crisis have underlined how crucial it is for Europe to speak with one voice: in the face of a global economic crisis, the EU cannot be divided.
We saw that European financial legislation was insufficient and that the supervisory mechanisms proved ineffective. This report therefore attempts to remedy these shortcomings: the attempt to establish a true European authority with clear responsibilities is entirely commendable. The effort to establish a mechanism to resolve future crises is also praiseworthy.
Our duty is, above all, to protect the interests of citizens and investors who, in some cases, have seen their savings go up in smoke: it is therefore right to establish an EU fund, pre-financed by financial institutions, which - under Amendment 137 - will protect depositors. I therefore believe that the report is balanced in its objectives, including where it identifies a clear role for SMEs (see Amendments 169-170), which are still today paying the highest price for this crisis. That is why I voted in favour.
The banking system, which carries out a crucial social and economic role, tends to pursue multiple objectives and causes often undesirable effects.
If the main aim of shareholders is the creation of wealth, then the aim of some stakeholders can be to support an entrepreneurial system which is perennially short of liquidity, or the creation of wealth through financial instruments which aid saving. Without prejudice to the sacredness of the aims of each of these, the impact that the managerial decisions made in these companies can have on the surrounding economic and social fabric cannot be neglected.
It is therefore the duty of politics to safeguard the requests of the various actors, whilst asking that nobody reneges on their own moral and social duties. The European Union therefore has the task of providing the necessary supervision so that all of them can achieve their aims without clashing with anyone else involved. The establishment of an authority able to make an impact in pushing this objective forward has to be applauded.
I am voting in favour of the majority of this report's proposals and the creation of a European Banking Authority. The financial crisis revealed many weaknesses in financial supervision and in the Union's banking system, in particular. In view of this fact, the European public realised that Parliament and the Commission were taking urgent measures. Subsequently, at the point at which we now find ourselves, it falls to us to develop prevention mechanisms that will allow us to better adapt the European economy to potential future shocks. To this end, the creation of the European Banking Authority is a crucial contribution to financial supervision, as it will be responsible for setting out the modus operandi and governance model for managing crises, from the need for early intervention to solving potential insolvencies, where necessary
I voted in favour of this report, since it introduces innovative proposals regarding the supervision of financial institutions, especially cross-border institutions. I think it is important that the large financial entities are afforded special treatment in this document, since their failure could cause the entire financial system to collapse. The creation of a European fund pre-financed by the financial institutions, to protect depositors and rescue institutions in difficulty where their bankruptcy could ruin the entire system, is, in my view, a suitable solution for filling in the gaps and remedying the ineffectiveness of the system that led us into the deep crisis that we are currently experiencing.
If there is one thing that we have all learnt from the recent crisis, it is the need to reform the institutional supervisory structure by creating European bodies and, in so doing, to rethink the whole concept of macro- and micro-economic supervision. The European Banking Authority comes as a result of that.
Confidence in banking was severely damaged by the global financial crisis, and so the markets - and Europeans in general - urgently need to start trusting the soundness and robustness of their banks again and, most especially, to regain confidence in the supervisors. That is why the role reserved for this new European Banking Authority is so decisive for the future.
On this point, we can be in no doubt: where there are financial institutions whose bankruptcy may cause the entire financial system to collapse, we cannot carry on doing nothing.
As my colleague, Mr García-Margallo y Marfil - who has played a vital role throughout this supervision dossier - has quite rightly said, 'There are only two choices here: increased powers for national supervisory authorities or more Europe. More protectionism or more internal market.' On this question, I am in no doubt as to which path we should follow: it has to be more Europe and more internal market, with close and competent supervision.
A European Banking Authority will consolidate the effectiveness of the thorough reform of the current supervision system for the financial markets, in which the EU institutions are now engaged. This will ensure a structural basis for interventions with sufficient powers to avoid a repetition of this latest global financial crisis, which would be unbearable for society and the global economy. In fact, accepting a supervisory system based on the efforts of the national authorities is completely inappropriate, as their jurisdiction ends at their borders while market players are financial institutions whose activities take place across the borderless European area. I must therefore praise the rapporteur's attention to the importance of small and medium-sized enterprises and the European perspective of the proposal.
This is another report included in the financial supervision package and is based on the proposal for a regulation establishing a European Banking Authority as an integral part of a European System of Financial Supervisors.
In one of its articles, it states that the objective of the authority is to protect the public interest by contributing to short-, medium- and long-term stability and the effectiveness of the financial system for the Union's economy, its citizens and its companies.
In this case, too, these are decisions that do not alter the basic issue, which is financial speculation. Unless they put an end to the derivatives market and tax havens, the establishment of European authorities in these areas will be virtually useless.
Our vote against the report is, above all, a protest against the fact that we have yet to see any proposals on putting an end to tax havens, levying a tax on capital movements, or closing the derivatives market.
What clearly emerges from the whole of this financial package is that it attempts to create the illusion that the problems of the crisis are being solved, but without addressing the basic issues that allow the financial groups to make huge profits from speculation, including speculation in the sovereign debt of Member States with more fragile economies.
in writing. - The establishment of the European Banking Authority (EBA) is part of the Commission's proposals following the recommendations of the Larosière Report of February 2009. I welcome the establishment of the European Banking Authority as a European response to the financial and economic crisis has created real and serious risks to the stability of the internal market. This pan-European supervisory system is designed to establish close cooperation and coordination between national and European authorities to ensure the stability of the EU's financial system, and will close gaps in between different national regimes. A new board made up of heads of European central banks will monitor and act against macro-economic risks as they emerge across Europe. The EBA will issue decisions directly applicable to financial institutions and will alert the Commission regarding dangerous products or market transactions. Moreover, the EBA will play a key role in identifying systemic risks and will participate in the event of a crisis resolution.
I voted in favour of the excellent report by Mr Garcia-Margallo, which makes up a significant part of the financial supervision package. Our crystal clear demands - two years after the start of the global financial crisis - characterise an ambitious project. The future European Banking Authority (EBA) will combine the controlling bodies of the national financial service providers. This is an essential prerequisite for getting the closely intermeshed financial markets under control. Mandatory technical standards must be developed in order to create a uniform European body of legislation. The goal is to prevent distortions of competition on the financial markets in an effective manner and to put a stop to excessive speculation. Financial market transactions must become more transparent. For this, we need to monitor risk products such as derivatives and short selling. For the sake of consumers and small and medium-sized enterprises, it is not acceptable for players to largely conceal, unchecked, their activities from financial market supervision. We MEPs have made good use of the political weight that we have had since the Treaty of Lisbon entered into force on 1 December 2009. We have shown cross-group unity and have found solutions that make European added value clear. No crisis can be solved by states going it alone. It is time for effective banking supervision that at any time prevents - as Commissioner Barnier said - a crisis becoming a disaster.
The recent financial crisis has highlighted major weaknesses in financial supervision, both in individual cases and in relation to the financial system as a whole. Models of supervision have had a national perspective and have not adapted to the globalisation occurring within the financial system, where different financial groups conduct their operations across borders, with the systemic risks that this entails. There has, therefore, been no cooperation, coordination or consistency whatsoever in the application of EU legislation. Hence, the aim of this directive is to improve the functioning of the internal market by ensuring a high level of supervision and prudential regulation, and by protecting depositors, investors and all beneficiaries. It is therefore crucial to safeguard the integrity, efficiency and smooth running of financial markets, to maintain the stability and sustainability of public finances, and to strengthen international coordination and cooperation in the field of supervision. I believe that the creation of the European Banking Authority is essential to achieve an effective supervision model. However, many other steps need to be taken to prevent a recurrence of the truly immoral situations of the recent past, which have damaged economies, shareholders, depositors, taxpayers and the credibility of the system.
From Poland's point of view, but also from that of the Union as a whole, it is a matter of the greatest importance that we have uniform legislation. A number of regulations, which are part of the financial supervision package, have been brought into force today. The financial crisis revealed a series of weak points in the global financial system, including a lack of appropriate supervision of financial institutions in Europe. In response to those deficiencies, we have adopted proposals which are intended to strengthen the supervision of financial markets in the EU.
From the outset, Poland was in favour of appointing strong and independent supervisory bodies which would have the ability to issue binding decisions at supranational level. It was important for us that the supervisory bodies, which are going to be European in character, should be very strong bodies and should have a very broad range of competences.
We have been able, in large measure, to achieve this objective. It should also be noted that the solutions which have been found are satisfactory. They are solutions which reconcile the national interests of the 27 Member States. Credit for this is, to a great extent, due to the European Parliament. For the first time on matters of finance, Members of the European Parliament have spoken unanimously and have reached agreement as to the legitimacy of the decisions which have been made.
At a time when banks and insurance companies are operating across borders, a purely national form of supervision for these companies is inadequate, as the current economic and financial crisis shows. However, it should be viewed as positive that, in the case of serious budgetary problems, the Member States have retained the power to make the final decisions. This report, however, goes too far in the direction of European economic governance and I therefore abstained from the vote.
The current financial crisis has brought to light something that Parliament criticised many years ago: the lack of adequate financial regulation and the weakness of the market supervisory mechanisms.
Parliament warned that, if a crisis in the system were to be avoided, it was essential to pursue three objectives: liberalisation of the markets, strengthening of control mechanisms and harmonisation of taxation on savings. To close the regulatory gaps and alleviate and correct the weaknesses in the supervisory system, the Commission recommends the establishment of a network of national supervisors and the introduction of a single rulebook to protect depositors, investors and consumers in the European Union.
The 'Europe' solution would mean giving the colleges of supervisors the right to dictate rules, compliance with which would be mandatory, when national supervisory authorities cannot reach an agreement. Parliament's report also proposes the creation of a European Fund financed by contributions from the financial institutions to protect depositors and rescue institutions in difficulty where their bankruptcy could ruin the entire system. The ultimate aim of this report is to establish a mechanism to resolve future crises that will make it less likely that European taxpayers will find themselves having to deal with the repercussions of a breakdown in the financial system.
I voted in favour of the resolution because I agree with the European Commission's proposal and with the respective amendments introduced by the European Parliament.
At a time of economic and financial crisis, the European Union should adopt strong measures at a European level by increasing control over banking institutions and their financial markets. The creation of four new bodies could prove to be a valid alternative, guaranteeing close collaboration with the national supervisory bodies.
It would not be a matter of bodies responsible for monitoring the entire sector within their jurisdiction, but specific financial institutions made up of representatives at the highest level of the national supervisory bodies that would help to harmonise the standards and regulations between EU Member States. In particular, the European Banking Authority will assess the access to, availability and cost of credit to consumers and small and medium-sized enterprises.
At the end of the G20, the idea of taxing the banks, forcefully upheld by both President Barroso and President Van Rompuy, was not even considered. In a Europe still exposed to the crisis, we need to act together to construct common rules at a European level.
The crisis revealed the weakness of Union supervisory frameworks, which were divided along national borders, and it also demonstrated the necessity of better supervision of supranational financial institutions. European decision makers considered it imperative to introduce a harmonised system of financial supervision. For a year, intensive work has been carried out and efforts made to establish a European structure for this supervisory system. From the very outset, Parliament pushed for strong Union supervision of financial markets, persuading the Council and the Commission to adopt its position. Three new supervisory institutions will be established whose competences will go far beyond the advisory nature of current supervisory committees.
The function of the fourth body, the European Systemic Risk Board (ESRB), will be to maintain careful observation of the market situation and to issue warnings in the event of a growing risk in the European economy. Economic and monetary union require construction of a European System of Financial Supervisors which works well, and the result of today's vote is an important step in this direction.
Ladies and gentlemen, the lack of adequate financial regulation in Europe and the poor development of market supervision became clear during the financial crisis. I probably do not need to remind you that Lithuania is one of the countries worst affected by the global financial crisis. At one time, Lithuania's growth was based almost entirely on loaned funds driven by cheap credit, mostly from foreign lenders looking for a quick profit. Business had barely got on its feet when the crisis began. It is self-evident that there is absolutely no point in continuing to apply mechanisms whose ineffectiveness was exposed during the crisis. Now we need a strong and ambitious policy to create a more effective, integrated and sustainable European supervision system. I am pleased to see the amendments submitted in relation to the Commission's proposal, which was mostly drafted from the banking perspective, regardless of the position of those seeking loans.
It is important for us to include small and medium-sized enterprises because their business is more dependent on bank financing than large enterprises. I hope that we will be able to establish a reliable European institution with clear powers and a crisis management mechanism which will ensure that it is not Europe's taxpayers who will face the greatest burden following any short-term change in the financial system.
in writing. - This report, and the corresponding reports voted as part of the financial supervision package, herald a new era in financial regulation, where banks will no longer be able to take advantage of grey areas in regulatory regimes, and the EU will be able to provide better protection from risky financial products and activities. These reports should be especially welcomed by consumers, as the creation of the new European supervisory authorities means the EU will now be able to regulate the cross-border activities of financial institutions and ensure that the interests of consumers are at the forefront of decisions made by banks.
I am delighted to see the commitments taken by my political group during the financial crisis broadly supported by the European Parliament. It was imperative for us to review the European System of Financial Supervisors. The lack of coordination between national supervisory bodies increased the future risk of financial institutions failing. By establishing three new European authorities responsible for supervising how banks, financial markets and insurance and pension companies operate, we have set up a comprehensive framework for financial supervision. In this way, banks will be regulated by the European Banking Authority in a standard and coordinated fashion. With real coercive power, the latter will have the last word in the event of disagreement with national bank regulators. Ensuring financial institutions are solvent and enabling more transparency in financial markets and products will also guarantee improved protection for investors, businesses, savers and consumers. This new tool will therefore not be the privilege of a few financial experts but will well and truly be for everyone's benefit.
I voted in favour of this report as I believe that the European financial market cannot survive or function adequately if the financial supervision mechanisms for the EU area continue to differ within the EU. I think that it is essential for the EU to develop a new financial architecture that includes robust financial supervision that operates in the same way across the various countries of Europe. In that way, it will create mechanisms for preventing crises like the one we are currently experiencing, by reacting in a timely way and contributing to resolving the systemic problems that persist in our large markets. It is vitally important to strengthen these mechanisms, as without them, Europe will continue to feed a great financial handicap that impedes the stability of prices and financial markets that we want so much. Only by regulating and supervising the banking and financial systems throughout the EU, and by sharing data in a rigorous and confidential manner, can we be more competitive and stable in the global market and consolidate a stronger and more secure economy.
Once again, I endorse the compromise reached with the Council regarding the 'financial supervision' package (see my explanations on the Skinner, Goulard, Sánchez Presedo, García-Margallo y Marfil and Giegold reports) and on the question of the ECB's role in particular. The European Central Bank has proven its ability to cope with the financial crisis effectively and reasonably. It must play a central role within the European Systemic Risk Board as the latter's credibility and effectiveness is at stake.
The European Central Bank (ECB) has so far shown that it knows how to do its job well. The fight against inflation was taken seriously in Frankfurt, and ever since the euro came into circulation, an increase in prices systematically higher than the set target has never been recorded.
All that is due to the great professionalism of the ECB technicians, as well as to the constant exchanges with the world of finance and academia to ensure effective monitoring of policies and the certainty of always being up to speed with the state of the art. Furthermore, the reputation acquired by the Eurotower, partly thanks to the impressive heritage of the Bundesbank, meant that the scale of the crisis in Europe could be contained and it could be seen that there were some signs upon which nobody had yet had the authority to act.
The European Central Bank is, therefore, the best candidate to assume a key role within the new system of European supervision. Without raising our hopes too much, we can surely expect an excellent job from an organisation which has so far shown that it has skills, competence and knowledge.
I voted for this report as I think that a European dimension needs to be created for financial supervision. However, we cannot be naïve in terms of our expectations. A new financial structure will not enable us to avoid economic and financial crises completely. On the other hand, the European Union will have a legal framework supporting quicker intervention. The European Central Bank is an institution which has proven its worth during the economic crisis with its prompt, efficient action. This is why I welcome the fact that the newly created authority, the European Systemic Risk Board, comes under the auspices of the ECB. Nevertheless, I deplore the decision not to grant the ESRB the power to impose sanctions on Member States or financial institutions.
The proposed financial supervision and regulation architecture that is currently under discussion within the Union will not be able to operate efficiently if supervision continues to be fragmented at national level. On the basis of this principle, I am voting in favour of this report. It will clearly not be possible to avoid future crises. Nevertheless, it is possible to mitigate their social and economic impact on the Union by developing more finely tuned micro- and macro-prudential supervision mechanisms. The European Systemic Risk Board, as a macro-prudential supervisor, will therefore play a crucial role. However, while it cannot impose measures or sanctions on Member States or financial institutions, the credibility of its actions is assured not least because of the prestige and good reputation of the European Central Bank.
If there is one lesson that we have all learnt from the recent crisis, it is the need to reform the institutional supervision structure by creating European bodies and, in so doing, to rethink the whole concept of macro- and micro-economic supervision.
Personally, and as I have had occasion to say innumerable times, the existence of European supervisory authorities does not scare me. I consider it essential for these to exist and be able to carry out their mandates independently and competently, reinforcing the confidence of the markets and their players. Europe urgently needs to develop specialised capacities for macro-prudential supervision to detect systemic risk - in other words, to detect risks to financial stability at European level - and, when necessary, to sound the alarm and ensure that the situation is monitored.
However, the supervision structure that we are currently adopting, and especially the European Systemic Risk Board (ESRB), which will not be able to impose measures or sanctions on Member States or financial institutions, relies, to a large extent, on the European Central Bank (ECB) being able to carry out its activities and undertake the tasks assigned to it. I believe that the prestige and reputation of the ECB will be an added value for the new ESRB.
The need to ensure conditions for stronger and more effective European supervision of financial markets has resulted in a strong commitment from Parliament, which has become more evident and more appreciated as the current economic and financial crisis has progressed. A surveillance system at national level, based on the individualistic perspective of each Member State, has proved increasingly inoperable and unreliable given the global coverage of financial markets, which are becoming increasingly integrated with one another as they develop. I therefore support this proposal for a legislative resolution by Parliament. Adequately equipped with technical support and making use of the capacity and resources of the European Central Bank, the European Systemic Risk Board will undoubtedly have a decisive role in enabling the EU to act earlier and more rapidly by analysing information about system trends and identifying possible risks. This will be essential in preventing new crises, or, if they are inevitable, mitigating their negative impact and quickly finding ways to reverse the trend.
While it may be consistent to seek to set up a supervisory body on systemic risk, it is much less so to place it under the supervision of the European Central Bank (ECB). A body of this kind ought really to be inter-state. This is absolutely not the case in this proposal. A body chaired by the President of the ECB, which blindly follows its euroliberal doctrine to the advantage of the private operators, will never put forward anything that is contrary to their interests. I am voting against this report, which endorses the control of the ECB over the European Systemic Risk Board.
The need to respond to a future financial crisis and the new models for macro- and micro-prudential supervision have led to the creation of the European Systemic Risk Board (ESRB) and the European System of Financial Supervisors. However, it is only the prestige of the European Central Bank (ECB) that will make this new system effective, as the new ESRB will not be able to impose measures or sanctions on Member States or financial institutions, and its warnings will not be binding. The mission of this new supervision architecture coordinated by and subordinate to the ECB will be to anticipate future crisis scenarios so that preventative measures can be taken to block the emergence of new crises. It will also be necessary to ensure that all selections for senior management roles throughout the system are based on the criteria of real ability and merit, rather than politically expedient power sharing among the Member States.
The EU is creating a framework for safeguarding financial stability. In order to avert the risk of new and serious financial crises, Europe requires an institutional framework for dealing with the insolvency of important financial institutions in the system.
A new macro-prudential supervisory authority, the European Systemic Risk Board (ESRB), and a new micro-prudential supervisory authority, the European System of Financial Supervisors, will be created. Their effectiveness is guaranteed by the authority of the ECB, since the new ESRB will not be able to impose measures or sanctions on Member States or financial institutions and its recommendations will not be binding. Consequently, their effectiveness depends on the considerable reputation of the ECB and the recognised expertise of its staff.
The main aim of the supervisory architecture is to prevent dramatic situations such as the crisis we are currently experiencing from happening in future and to guarantee financial stability. The mainstay of the success of the new financial market regulatory and supervisory policy will be precisely the interconnection between micro- and macro-supervision. In this way, the secretariat of the ESRB will play an important role in guaranteeing efficient, rapid exchange of the data concerned.
I voted for this report because the European Parliament has always played a predominant and central role in building a single market for financial services, actively promoting harmonisation, transparency and competition, so as to provide greater and better adapted protection for those who need it most, such as small-scale investors and consumers. We had already regularly called for the creation of such conditions and pointed out some of the faults in financial market supervision. I therefore urge the European Commission to examine the best possible way to move towards a more-integrated supervision structure, in parallel with the delicate process of building an increasingly vigorous, integrated single market for financial services. I hope that with this report, we can help create a Union body that takes effective charge of contributing to a robust European harmonisation process, and that it will be an example to the world.
This proposal for a regulation establishing a European Securities and Markets Authority forms part of the financial supervision package. This package establishes three European authorities to oversee specific sectors of the financial industry: banks, insurance and financial markets. In the same way as for the Skinner and García-Margallo y Marfil reports on the other two supervisory authorities, I fully supported this report and the financial supervision package as a whole for it represents, to my mind, a major and, above all, necessary step forward (see the explanation of vote on the Skinner report).
The establishment of the European Securities and Markets Authority is part of the EU's strategy aimed at strengthening the role of the European market supervisory executive in order to prevent situations arising which will lead to systemic risks of the kind which have shaken the financial markets since September 2008 and the economies of almost every country thereafter. However, the new feature of this authority is not that it will receive centralised supervision powers because, in this respect, we can include all the other authorities which make up the European System of Financial Supervisors, but that, for the first time, a European authority is being granted responsibilities for supervising the actors in a market directly, which also presupposes being involved in granting authorisation, carrying out investigations and imposing sanctions.
This is happening at a time when the previous supervision system was restricted to simply regulating and drafting proposals which were subsequently passed on to the relevant authorities in Member States. I wish to sincerely express both my appreciation and curiosity facing this challenge and I am looking forward to seeing how the directives' provisions will be implemented and what will be changed as a result of creating this agency (in other words, the directive on credit rating agencies where the main players are not only extremely important, but are also major global operators).
in writing. - This new ESA will now form part of the European supervisory structure for financial supervision. More specifically, it will be responsible for the micro-prudential oversight of specific institutions. ESMA will play a particularly important role in the regulation and supervision of credit rating agencies. I am very pleased with what has been achieved by the ECON Committee in this regard. I have voted in favour of the report as drafted by the rapporteur.
I voted in favour of this report even though current progress does not measure up to the promises made in 2009 at the G20 summits, where European leaders committed themselves to achieving effective and tough regulation of financial products and institutions. However, this legislation package is not a substitute for the lack of economic governance. Without fiscal harmonisation, without a common industrial policy, without strong initiatives for growth and jobs, we will not be in a position to resist market pressure or to ensure that the wealth produced in Europe is fairly distributed between all citizens.
I am voting for the creation of a European Securities and Markets Authority for the same kind of reasons and because I attach the same importance to it as with the creation of a European Banking Authority. I am doing so because the markets' vulnerability to the intense speculation that has taken place in financial centres in recent years and to the collapse of European companies, as well as to the resulting repercussions on the dynamism of the Union's internal market and economy, has demonstrated the need to reinforce the regulation of European and world markets. This has also been shown by cases such as Lehman Brothers, which exposed the Union's weaknesses in a globalised world. I also believe that the creation of the European Stability Fund, as proposed in this report, could be a valid contribution to monitoring the financial institutions most exposed to risk.
I voted in favour of this report because it advocates reform of the EU's financial markets by guaranteeing supervision and establishing more efficient rules for better identifying risks in the financial system. I support these measures since they establish a single European supervisory authority for cross-border institutions at EU level and a European mechanism for resolving the crises affecting them.
If there is one thing that we have all learnt from the recent crisis, irrespective of our political convictions or worldviews, it is the need to reform the institutional supervision structure by creating European bodies and, in so doing, to rethink the whole concept of macro- and micro-economic supervision.
There are countless positive points to the agreement that we have achieved and which was put to the vote today. One of them is the creation of independent European bodies to supervise the banks, insurance companies and financial markets. These bodies will not replace the national supervisory bodies but will work with them, seeking to carry out their mandate of prudential supervision and systemic risk analysis, so as to prevent the European banking sector and financial markets from being hit by another crisis of similar proportions to the one we have been facing.
Since the financial markets have been badly affected by the crisis, there is an urgent need to restore confidence. To a great extent, this will depend on the role of the supervisory authorities, which will have to carry out their mandates competently and effectively so as to pass on the necessary confidence to investors and companies.
If there is to be effective regulation of financial and speculative markets, and bearing in mind the circumstances which led to this crisis, which has had serious consequences for Europe and developed countries, it is vital to ensure efficient and effective intervention at the level of securities transactions, in line with the efforts of Parliament and other European institutions. The aim is to create a structural basis for monitoring, evaluation, supervision and intervention which, within an effective legal framework, will prevent the recurrence of situations such as those that led to the outbreak of the current economic, financial and social crisis. In this context, a European Securities and Markets Authority will need to be given not only a suitable legal personality, but also legal, administrative and financial autonomy in order to ensure the safety and stability of the markets and the transparency of transactions, so as to avoid new systemic risks.
The new agencies will enhance existing cooperation between national regulators and contribute to a more coherent approach in relation to supervision of the financial services sector. The new agencies will be able to tackle weaknesses in the current supervisory system and ensure that the problems that have been arising in some European countries for some time will not arise again. These amendments at European level will complement measures already implemented by the Irish Government to strengthen the regulation of the Irish financial services sector.
Having been away from Strasbourg because I was representing the European Parliament at the annual meeting of the Inter-Parliamentary Assembly of the Association of South-East Asian Nations (ASEAN) which took place in Hanoi from 20 to 25 September, I was not able to vote for the financial supervision package. I wish to stress that I give it my full support.
I voted for the Giegold report on the European Securities and Markets Authority because the European Union urgently needs to equip itself with tools for supervising financial markets so as to avoid new financial and economic crises. The creation of this authority, and those created in the rest of the 'supervision package', enable us to move from simply coordinating national authorities, whose interests sometimes differ greatly, to real European authorities. In this way, the activities of credit rating agencies, who are largely responsible for triggering the financial crisis, will, from now on, be subject to direct European supervision. This is undeniably a step in the right direction, even if there is still a long way to go.
in writing. - The establishment of the European Securities and Markets Authority (ESMA) as part of the Commission's proposals following the recommendations of the Larosière Report of February 2009 is to be embraced. This authority will significantly strengthen the supervision of the financial sector in Europe. The ESMA will issue decisions directly applicable to financial institutions and will alert the Commission regarding dangerous products or market transactions. Moreover, the ESMA will play a key role in identifying systemic risks and will participate in the event of a crisis resolution. Furthermore, in the case of an emergency situation, the ESMA may, within the scope of its powers, adopt a decision by simple majority obliging the national supervisory authorities to take certain measures. These measures must contribute to the stability and the orderly functioning of the financial markets.
My vote in favour is the result of my satisfaction with the agreement reached with the European Council. The creation of a European Securities and Markets Authority represents a very important result for the European Parliament, which used its expertise to improve the quality of the regulation, but it is a result which makes the Group of the European People's Party (Christian Democrats) particularly proud.
In fact, we have always fought to close the large regulatory gaps on the subject and to correct the fragility of the supervisory systems. It was very important to secure the integration of the European Systemic Risk Board with the European supervisory authorities, as well as the assignment of greater mandates to the new authorities. This will make a decisive contribution to giving these instruments their proper European dimension.
The recent financial crisis has highlighted major weaknesses in financial supervision, both in individual cases and in relation to the financial system as a whole. Supervision models had a national perspective and did not adapt to the globalisation that has occurred within the financial system, where various financial groups conduct their operations across borders, with the systemic risks that this entails. There has, therefore, been no cooperation, coordination or consistency whatsoever in the application of EU legislation. Hence, the aim of this directive is to improve the functioning of the internal market by ensuring a high level of supervision and prudential regulation, and by protecting depositors, investors and all beneficiaries. It is therefore crucial to safeguard the integrity, efficiency and smooth running of financial markets, to maintain the stability and sustainability of public finances, and to strengthen international coordination and cooperation in the field of supervision. The creation of the European Financial Markets Authority is essential to achieving an effective supervision model. However, many other steps need to be taken to prevent a recurrence of the truly immoral situations of the recent past, which have damaged economies, shareholders, depositors, taxpayers and the credibility of the system.
in writing. - (LV) I voted for this resolution, as I believe that the European Union has ended up in this crisis largely because there was insufficient supervision of securities, bank resources and pension funds. We must not only implement supervision of the financial markets and determine the risks, but also develop a mechanism to prevent financial speculation and fraudulent financial reporting.
Only then will the European Union be able to react in a timely way to the situation in different Member States: here I have Latvia, Greece and Hungary in mind, where the situation was nearly one of default. It is equally necessary to identify the names of people who provided false information at the EU level and concealed the true internal condition of different EU countries.
At a time of cross-border markets, a purely national form of supervision for these companies is inadequate, as the current economic and financial crisis shows. However, it should be viewed as positive that, in the case of serious budgetary problems, the Member States have retained the power to make the final decisions. This report, however, goes too far in the direction of European economic governance and I therefore abstained from the vote.
I abstained. On the one hand, the macro- and micro-prudential supervision system is a step forward compared with the current situation where supervision is fragmented across different countries. However, the draft legislation on European supervisory authorities is silent on how to deal with financial companies that are already so large and diversified that the Union cannot allow them to fail, given the systemic risk that they present today. It should be made clear in this document that such companies should be broken up, and the parts of the business that work with non-transparent financial products should be closed down.
In addition, the document does not address the problem of rating agencies firmly enough. Parliament should have been clearer in stating that the price of sovereign debt cannot be determined by a rating oligopoly that classifies itself as a 'market'.
I voted in favour of the resolution because I agree with the Commission's proposal and with the amendments to it as tabled by Parliament. The authority must act with the intention of improving the workings of the internal market, not least through a high, effective and consistent level of regulation and supervision, taking into account the interests of all the Member States and the diverse nature of financial institutions.
in writing. - The European Parliament today adopted legislation creating new EU financial supervisory authorities (for banking, insurance, pensions, securities and markets) and a European Systemic Risk Board (ESRB). Today's vote not only establishes EU-level financial supervision, it also represents a landmark for the creation of a new EU financial architecture and stronger regulation of Europe's financial markets. Europe-wide regulation is the only viable response to the financial challenges we face and to preventing a return to financial chaos. This underlines the relevance of the EU at a time when renationalisation is raising its head. The supervisory authorities will be more important than originally foreseen and have real teeth due to the insistence of the EU Parliament.
A cross-political alliance of MEPs worked to ensure the authorities were given real powers in the face of opposition from some Member States that refused to acknowledge lessons from the financial crisis. Unfortunately, it seems Parliament will have to continue to fight to ensure the new authorities are able to provide meaningful supervision. This means ensuring that the new authorities are sufficiently staffed and that they will have direct supervisory powers over market infrastructure (such as central counterparties and trade repositories). The Greens are already working with the other main political groups to this end.
The final vote on the 'financial package' marked the end of negotiations with Parliament on a minimum of European regulation with regard to finance. I voted against this financial package because the answers put forward were not adequate for the current crisis and would be even less able to prevent future crises.
It is not enough to set up new bodies to regulate the financial sector, especially when these bodies demonstrate serious shortcomings. The composition of the general council of the European Systemic Risk Board (ESRB) speaks for itself, having only representatives from the European Central Bank (ECB), the Commission and the national central banks.
The measures adopted by the European Parliament are, at best, a first stage towards setting up a proper system of control over financial institutions.
It is time to face up to reality and see the very real social damage caused by so-called economic and financial realism. The solutions put forward are not equal to the crisis and are of no use whatsoever.
in writing. - (FR) The report highlights the negative impact of counterfeiting and violations of online intellectual property rights (IPR) in the creative sector as a whole, on jobs and on the European economy as a whole. I am convinced that in order to protect intellectual property further, it is necessary to make legal online content more attractive. Furthermore, as a member of the Committee on the Internal Market and Consumer Protection, I believe it is essential to make consumers aware of the risks that counterfeit goods pose, for both health and safety. That is why I voted in favour of this report, and I continue to believe that efforts should be made through awareness-raising campaigns, especially directed at young people, in the fight against counterfeiting.
I voted in favour of Marielle Gallo's report on enforcement of intellectual property rights in the internal market. This is an own-initiative report, that is to say, not of a legislative nature, with an approach that, in my opinion, seems balanced. For me, the challenge in this matter is the following: on the one hand, we need to protect intellectual property rights, for they guarantee dynamic and flourishing creativity and innovation, yet, on the other, we need to develop legal services allowing as many people as possible to access online creative content easily. I am now waiting for the European Commission to propose templates combining these two requirements, namely, protecting copyright while guaranteeing broad access to creative content. Like the rapporteur, I think that studies should be carried out in order to assess developments and possible improvements to the digital market in Europe, through the consultation of stakeholders and the continuing involvement of the European Parliament.
in writing. - (LT) I voted for this resolution. Infringements of intellectual property rights (IPR) constitute a genuine threat to our economies and societies because innovation and creativity have considerable added value for the European economy. The phenomenon of on-line IPR infringements has assumed worrying proportions, particularly for the creative content industries, and the existing legal framework is incapable of offering rights holders on the Internet effective protection while guaranteeing a balance between all the interests at stake, including those of consumers. I welcome the proposal for the establishment of the Observatory, which would become a tool for collecting and exchanging data and information on all forms of all IPR infringements, helping us to discover the true scale of on-line IPR infringements, and to take the necessary measures at EU level to combat counterfeiting and other on-line IPR infringements.
I would like to express my appreciation of the efforts made within the Committee on Legal Affairs and of the work done by the rapporteur, which have led to the adoption of this report.
Although it takes the form of a non-legislative resolution, Parliament is sending the Commission the message that artists must be protected, especially national artists who are most vulnerable to the risk of extinction as a result of piracy on the Internet.
A list is given below of the Romanian artists who would like this report to get through: TAXI, MORANDI, Elena Gheorghe, George Nicolescu, Florin Chilian, Cleopatra Strătan and Pavel Strătan, NICO, PROCONSUL, CLASS, Claudia Cream, HI-Q, VOLTAJ, Cristina Rus, DIRECŢIA 5, SMILEY, HARA, SIMPLU, SISTEM, Ştefan Hruşcă, Delia Matache, DJ PROJECT, Laurenţiu Duţă, Mihai Mărgineanu, DEEPCENTRAL, Cătălin Josan, XONIA, Z.O.B., PLANET MOLDOVA, KEO, NEXTEK, Andreea Bălan, Deepside Deejays, Aisa & DJ Yaang, Liviu Hodor, Arsenium, Andreea Bănică, BUG MAFIA, Leya, Sasha Lopez, Celia, David Deejay, GeoDaSilva, Giulia Anghelescu, SUNRISE INC, IMPACT, Alina Crişan, DJ LAYLA DYA, DJ Sava, No 7, Lili Sandu, Lavinia, Guess Who, Grasu XXL, Nelu Strătan, PARAZIŢII.
I am pleased that I was able to make my own modest contribution to the success of a balanced report, both through the positions adopted in the Committee on Legal Affairs and within the Group of the European People's Party (Christian Democrats).
The violation of intellectual property rights constitutes a threat not just to the health and safety of consumers, but also to all sectors of industry, in particular, the creative and innovative industries.
It is therefore important for the measures mentioned in this resolution to be applied, particularly those concerning support and training for companies on how to obtain patents and on the fight against counterfeiting of products, as well those regarding public awareness campaigns at European, national and local levels on the negative impact of counterfeiting and piracy for the economy and society. I also agree with the need to increase public awareness campaigns targeting young European consumers.
I would also stress the importance of coming up with better adapted means of payment in order to facilitate the legal acquisition of content, thereby increasing the volume of legal electronic transfers in the EU.
I voted against this report because by likening file sharing for non-commercial purposes to counterfeiting and theft, Marielle Gallo and the European right are encouraging millions of Internet users who listen to music and watch films to break the law. In doing so, they pit artists against their own audience without guaranteeing a penny more for them. Contrary to what it would have us believe, the European right is not defending artists, but rather large corporations and their outdated economic model. This report is nothing but a continuation of the policy of the French Government, which is more worried about the interests of the big record companies and of the show-business world than about the fundamental freedoms of citizens. This attitude is incapable of rising to the challenges of creation in the digital age.
The structure of the European production system and its international competitive advantage are closely linked to innovation and, in broad terms, to human capital. Research and development for new solutions, or new processes to resolve problems, constitute the basis for the well-being and prosperity of the European Member States in the coming decades.
It is certainly not thanks to raw materials or the low cost of labour that the EU currently manages to bring in wealth, but to the production of ideas, the training of service providers, and the ability to come up with new ideas which are useful to the market. It is therefore fundamental, as far as our permanent presence on the international scene is concerned, to stimulate the creation of intellectual property through fair returns, ensured by a temporary right of exclusive use. In particular, this report rightly criticises counterfeiting and piracy, proposing measures to combat these two scourges. At the same time, I am in favour of the adoption of ad hoc measures for the Internet and for the cultural sector in order to avoid mass phenomena that are difficult to combat, whilst promoting virtuous behaviour.
Internet piracy has indeed reached alarming proportions, affecting intellectual property rights. However, I voted against this motion for a resolution because it does not guarantee a balance between the interests of all the parties involved, with the risk of consumers' rights being harmed. There is a risk of censorship being imposed on an area which has acquired a huge role in citizens' lives, precisely thanks to freedom of expression. I believe therefore that a fairer approach is required to this issue, not simply a unilateral one. With this in mind, I think that more attention must be paid to the opportunities available for European consumers to purchase material legally online instead of downloading it illegally.
In the vote on the report by Mrs Gallo on the enforcement of intellectual property rights in the internal market, two mutually complementary rights have been reconciled. One is the particular intellectual property right of the author and/or editor of the item created, and the other is the more general right to knowledge of the users of the item itself.
The European Union cannot only be an internal market, where businesses operate and protect the goods and services they provide, but it is also a shared space of citizenship and freedom, in which citizens can express and inform themselves and each other. Making everything bow to private interests, creating excessive, unjustified and unfair limits to the free dissemination of the creations of the intellect could unduly compromise the shared space, where the expression of thought takes on the significance of a public asset.
Hence, it is important that intellectual creations are protected, but it is just as important that the methods of their protection are not excessive in order to make them fully available, as easily and quickly as reasonably possible, to the entire community, beginning with the Internet community.
For most people, the term 'property' always refers to material possessions. All too often, however, one forgets that intellectual production, too, must give rise to rights of ownership: that is, copyright. In this way, artists, writers, composers, authors and creators of all kinds should legitimately be able to receive remuneration for the use of their works, while consumers should have access to a legal and diverse range of content on the Internet. Mrs Gallo's report, which was put to the vote today, Wednesday 22 September, makes one thing clear: the phenomenon of on-line piracy, against which holders of intellectual property rights appear to be powerless, is becoming widespread. A system for the protection of literary and artistic copyright is therefore required which takes into account the rights and obligations of users, fundamental freedoms and which encourages innovation within a framework of legal clarity as much for the benefit of consumers as of rights holders. I am therefore in favour of the text that was put to the vote this afternoon.
In France, just as in Europe, creation, research and innovation are waiting. Clarity and confidence need to be restored to all stakeholders. That is why the issue of intellectual property rights is legitimate. By our votes, we have therefore made our point in the fight against counterfeits (especially of medicines), in raising young people's awareness of intellectual property issues and in support of small and medium-sized enterprises (SMEs). On the other hand, in the end, we voted against the Gallo report, with the aim of reaffirming the distinction between file sharing between Internet users for private purposes and counterfeit issued from profit making networks.
We regret that the report adopted does not take up our positions that were strongly defended in Parliament and in France (telecoms package and Hadopi law) calling for a court decision prior to imposing any sanction on Internet users. On this last very sensitive point, the stakeholders must find non-partisan proposals, without technological prejudice, and ultimately capable of ensuring fundamental freedoms, clarifying respect for property rights and simplifying creation.
I voted against this resolution because I think that Mrs Gallo's report does not guarantee the principle of neutrality and personal data protection. It does not make any distinction either between file transfer for commercial and private purposes. The Commission must take into consideration, when creating a legal framework of penalties to be imposed for infringement of intellectual property rights, the serious nature and socio-economic impact caused by the relevant infringement. In this respect, I believe that it is unacceptable for serious offences with a possible major impact on the individual's health and integrity to be included in the same category as penal sanctions for offences with a limited economic impact, as well as for piracy involving online media products.
I abstained in the vote on this report because I do not think it has struck the right balance between respect for artists' rights, the need to combat counterfeiting and piracy, and freedom to access the Internet.
Artistic, scientific, industrial and cultural creations deserve protection, and for that very reason, there are internationally recognised intellectual property rights (IPR). They guarantee the integrity of the creation or invention and must protect it from counterfeiting and piracy. Modern technologies, however, particularly the Internet, have made piracy and counterfeiting easier and more accessible.
We all know how easy it is to make illegal downloads or buy counterfeit goods online, and how such behaviour affects the creative industries in particular. I agree with the rapporteur when she mentions the need to educate consumers to respect IPR and reject counterfeiting and piracy, however easy and trivial it may seem to them.
I also believe it would be very important to create a digital internal market to make online content legally available, as a way to combat Internet piracy. These are active and positive measures for fighting piracy and counterfeiting and are in line with the approach that I advocate we should take on this matter.
The protection of intellectual property rights is a cause that should mobilise the entire European Union for the sake of a progressive and fair society and of developing a competitive economy. With the adoption of this report, the European Parliament is making a strong contribution to filling the gaps that still exist in the legal framework, so as to reverse the current situation of frequent copyright infringements on the Internet. It is important to create the conditions for effective intervention in the European area by ensuring greater cooperation between Member States and national authorities on a common framework for intervention, especially in relation to the market without borders that is the Internet. The European Counterfeiting and Piracy Observatory must play a key role in permanently improving the effectiveness of the fight against copyright violations on the international market.
This report contains a number of contradictions. Although, on the one hand, there are aspects that deserve our full support, particularly where it defends copyright, even stating that the encouragement of creativity and the promotion of cultural industries are not carried out against the creators' interests, on the other hand, it encroaches on the field of patents and ACTA (the Anti-Counterfeiting Trade Agreement), without taking into account the specific nature of various sectors. This is why we abstained in the end.
By doing so, we want to show that we recognise that there are problems with copyright and that it needs protecting in various areas, including on the Internet.
We know that it is necessary to fight counterfeiting and piracy, but we also need to bear in mind the differences between sectors and not confuse copyright with patents, particularly in matters of software or medicines.
We endorse the call for the Commission to seek a balance between the various interests at stake, although we are not certain that that will be achieved. We will remain alert to developments, however, particularly as regards protection of copyright and cultural industries in countries like Portugal, while not forgetting other interests such as those of underprivileged groups and peoples.
The report by Mrs Gallo on the enforcement of intellectual property rights in the internal market generally includes material that has already been expressed in a Commission communication, confirming the need for two-fold protection, of these rights on the one hand, and of consumers, on the other.
It is an important report, above all, for small and medium-sized enterprises (which are very widespread in my region), which often find themselves defenceless against infringements of intellectual property rights. Furthermore, I support the protection that the report aims to accord the private user, considering the 'private copy' an exception to the infringement and upholding information campaigns targeting consumers on the legality (or illegality) of products acquired either materially or via the Internet. Given its contents and the excellent work carried out by Mrs Gallo, I will vote in favour of this report.
I have proposed an amendment to this resolution, regarding putting greater emphasis on the important economic sectors on which the communities in question are very dependent. Article 174 of the Treaty of Lisbon refers to territorial cohesion as the new aim of the European Union. This means that the European Union must pay greater attention to the economic and social needs of people living in mountainous areas, on small offshore islands and in remote areas.
I strongly believe that the EU should respond to these needs immediately and implement definite measures to this end. Of particular concern are the fishermen who work off the coast and around islands on small vessels. Small-scale fishing is vital to outlying regions, where there is no alternative employment. In Ireland, most of the boats active in these areas are less than 15 meters long, and the type and amount of fish they catch has no significant effect on overall fish stocks.
I am definitely in favour of protecting authors' rights, and I think that currently, their rights are often protected in an illusory way - on paper - while technology makes it easy to evade copyright legislation. I am also an opponent of criminalising Internet users who exchange files for private use - I think that, as is the case with consumers' organisations, this is the result of the lack of an option which is clear and legal and which would be easy for Internet users to use. It would be better if we facilitated legal Internet access to protected material, for example, via a platform operating throughout the EU and offering such material free or for a token payment, with advertisers covering the cost of licence payments. Thinking creatively, we need to adapt the law to the realities of the 21st century. In our resolution, which was, unfortunately, rejected, we proposed supporting new economic models which would enable realistic financing as well as clear principles for the distribution of income among authors. The Gallo report is restrictive in its approach to the phenomenon of downloading files from the Internet, penalising this on a par with the production of counterfeit drugs or car parts, which is grossly disproportionate.
The proposed non-legislative measures for improving enforcement of the law are a cause of some concern to me in connection with fundamental rights. I think that in adopting Mrs Gallo's resolution, Parliament has given a very bad signal to public opinion about how it understands the balance between intellectual property rights and fundamental rights. I hope common sense will return when we discuss proposals for specific legislative acts.
Clearly, intellectual property rights must be respected. Clearly, infringements of these rights must be punished, because they undermine the interests of our creators, our economies and our businesses. Nevertheless, we have not been able to approve Mrs Gallo's report because, behind the few remarks on the counterfeiting of material goods, which the Commission combats half-heartedly, what is really being targeted is Internet downloading, which unfortunately affects millions of people.
The fact is, Mrs Gallo is an elected representative of the party which, in France, imposed the 'Hadopi' law. Nothing in her report actually states that the measures she strongly advocates will include any guarantee of a judicial procedure and means of redress against possible infringements. There is no guarantee of the right to private copying either. We cannot criminalise, monitor or blame millions of European Internet users on the grounds that the cultural industry is struggling to adapt to new technologies and to present citizens with retail offerings worthy of the name.
The own-initiative report on enforcement of intellectual property rights in the internal market was adopted by 328 votes to 245, with 81 abstentions. Admittedly, Mrs Gallo (Group of the European People's Party (Christian Democrats)) obtained a majority, but the debate was confused; she did not manage to transcend divisions, nor did she pave the way to any legislation. Moreover, I voted against. This text does not achieve the right balance between respecting fundamental freedoms and protecting intellectual property rights; it is out of step with technological reality. While it is true that the alternative resolutions tabled by members of the Group of the Alliance of Liberals and Democrats for Europe and of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament were not entirely satisfactory either, they had the virtue of ruling out wrong and ill-suited solutions. To be constructive, I nevertheless supported some provisions in favour of combating counterfeiting (in particular, in the area of medicines), of raising young people's awareness of intellectual property issues, and of supporting small and medium-sized enterprises. It is time for fundamental non-partisan work, without technological prejudice, to take place so that fundamental freedoms, creation and respect for the intellectual property rights of authors and artists are finally reconciled.
While I supported the amendments in favour of combating counterfeiting, raising young people's awareness of intellectual property issues and supporting the novelty of small and medium-sized enterprises, I did, however, vote against the own-initiative report on enforcement of intellectual property rights in the internal market. Indeed, this report lumped together that which comes under file sharing for private purposes between Internet users, and that which is the product of counterfeiting, originating from structured profit-making networks. In addition, I strongly regret that this report does not make any reference to the essential requirement of a court decision prior to imposing any sanction on Internet users. By voting against this report, I wished to show my disapproval of a text that was not able to strike a balance between safeguarding fundamental freedoms and respecting intellectual property rights.
I voted against the Gallo report because I cannot support measures that have even remotest chance of resulting in people having their Internet access blocked or in the loss of the neutrality of the Internet. Moreover, the report makes no distinction between commercial and non-commercial file sharing, thereby criminalising private Internet users. Furthermore, the report does not contain a definition of the word 'piracy', which could counteract such hasty criminalisation. In contrast, the report makes recourse to demands from the very controversial ACTA agreement and to the call for the acceleration of the negotiations. I cannot support such a report.
in writing. - (FR) I voted against the Gallo report which, in my opinion, encourages nothing short of a real 'pirate hunt', and which unfortunately is reminiscent of the purely French debate surrounding the Hadopi law. Inspired solely by coercion, the text voted through in Strasbourg lumps together in a hazardous way the counterfeiting of material goods - particularly medicines - and the sharing of digital files for non-commercial purposes. The millions of Internet users who use 'peer-to-peer' file sharing and also listen to music and watch films thus seem to become potential criminals. My socialist colleagues and I defended an alternative position which supports an approach that is adapted to current realities, thus protecting consumers' fundamental freedoms. Our strategy would not have affected copyright revenue since we suggested that new trade models be set up, offering compensation to authors for using their work online. As French and European socialists, we will need to remain particularly vigilant that fundamental freedoms are not further eroded.
I voted in favour of the Gallo report on enforcement of intellectual property rights. The position adopted by the Committee supports innovation, employment in the creative sector and consumer security. On the other hand, it also identifies the phenomenon of counterfeiting in its various forms and the threat that results from piracy. I thought that the report was a balanced one overall, and that is why I voted against the alternative motions for a resolution. I hope that the Gallo report adopted today promotes the establishment of a stronger basis for the fair and balanced development of information society content value chains.
I wish to thank my colleague, Mrs Gallo, for her very thorough report. Although its content split opinion among the groups, there was an undeniable need to make people generally aware of the effects of the creative sectors on employment and the economy as well as their dependence on adequate protective mechanisms. For that reason, I voted in favour of the proposal. Countering the fears of those alarmed about the protection of privacy, for example, the Gallo report proposes no new legislation, let alone penalties, but endeavours to stress the importance of intellectual property for the economy of the European Union. It also urges us to develop a fair and just system, within the framework of current legislation, for guaranteeing fundamental rights relating to the protection of property, freedom of speech and the individual.
The maintenance and enforcement of intellectual property rights is a burning issue that is a concern to many European entrepreneurs. It is therefore necessary to appreciate the fact that the Commission pays appropriate attention to this issue in its communication. However, I have several basic objections to the content of the report proposed by Parliament. In contrast to the report, I concur with the view of the Commission, which is of the opinion that the current framework for the promotion of civil rights in the EU is effective and harmonised to the necessary degree for the proper functioning of the internal market and that it is not necessary to adopt any further legislative measures in this respect. I am implacably opposed to any call to create a European legal framework enabling the establishment of possible measures against intellectual property violators. In this matter, I believe it is correct to respect the instruments of Member States. If France has created its instrument in this area embodied in the digital guillotine, I fully respect that. However, I simply do not want to extend such a controversial instrument to the all-European level. I also have numerous reservations about the creation of new institutions such as the Observatory on Counterfeiting and Piracy, just as I have my reservations about the contribution of the multilateral Anti-Counterfeiting Trade Agreement (ACTA) without involving those states that are the greatest source of violations of intellectual property rights. For these and other reasons, I voted against the proposed content of the report.
Like several other members of the Group of the Greens/European Free Alliance, I chose to support the Gallo report, because as a journalist and writer born into an artistic family, I believe that it is extremely important to tackle the problems of increased violations of intellectual property rights. Without the possibility of reasonable incomes for artists, writers, composers, film-makers, photographers and musicians, we will have a culturally and intellectually poor society, a long way from the green, cultural growth potential that I believe is a basis for a green ideology. I would also like to emphasise that European organisations representing over a million cultural workers in Europe supported the report, including the European Federation of Journalists and the European Writers' Council. I have been a member of the Union of Swedish Journalists in Sweden for nearly 25 years and have received help many times to protect my copyright from misuse and from being both commercially and artistically violated and taken out of context. During this time, I have also been a member of the organisation ALIS (the Administration of Literary Rights in Sweden). My first choice prior to the vote was to support the alternative report submitted by the Group of the Alliance of Liberals and Democrats for Europe, which did not call for common criminal measures and, overall, was more balanced than the Gallo report. When it was rejected in the vote, the Gallo report remained the only option for supporting the right of copyright holders to receive payment for their work.
Counterfeiting remains an enormous problem within the European market. Unfortunately, even though this is a topic which has been under discussion for many years now, few realise the terrible impact that copyright infringement has on our economies. Hence, there is a need to start raising the institutions' awareness that they must carefully consider the possibilities for finding concrete, satisfactory solutions.
The report also emphasises and indeed urges the Commission to take real steps aimed at combating online piracy. It is not easy, but it is necessary to strike a balance between free access to the Internet and the fight against piracy. Mrs Gallo's report fits perfectly within this aim and I am therefore voting in favour of this report.
This text recognises the intellectual property rights created by the French Revolution in 1789. However, it establishes rights to private justice for operators, a practice of the ancien régime. In keeping with my opposition to the Hadopi law in France, I voted against.
Throughout history, intellectual property rights have always been disrespected. However, the technical advances that have been taking place in information technology, not least the Internet, have made the problem more serious. It is also important to underline that any infringement of intellectual property rights is very damaging to economic growth and is the main cause of the so-called 'parallel economy', and all the harm resulting therefrom. Only through the strict enforcement of intellectual property rights is it possible for technical and scientific innovation to develop, for new patents to be discovered, and for the culture industry to grow; these all make major contributions to the growth of the EU's economies. I believe that by adopting this report, we are making an important contribution to achieving these goals. That is why I voted as I did.
I voted in favour of the Gallo report, which clearly advocates the protection of intellectual property rights. These rights are under threat on many fronts or are treated with contempt. It is not only industry that is affected, but it is also the creative industries, sport and the music industry. The unauthorised uploading of copyrighted material to the Internet has also been mentioned in this connection. As there are, in particular, an increasing number of cross-border cases of infringements of intellectual property rights, a European legal framework needs to be created in order to tackle this.
In this regard, the report ensures that all measures for enforcing intellectual property rights must be necessary, proportionate and appropriate within a democratic society. This was particularly important to me. This will ensure that, on the one hand, copyright is given stronger protection and, on the other, that no needless restrictions are created for private consumers acting lawfully.
I personally voted in favour of the Gallo report on enforcement of intellectual property rights in the internal market, because I believe it adopts a fair, balanced position on this important issue.
Intellectual property rights (IPR) deserve no less protection than other rights. Creators and researchers, as well as the companies that market them, are entitled to such protection. The European economy is also based on creativity, research and innovation.
The acquiescence that certain anarcho-leftists show towards IPR infringements, on the pretext of Internet freedom, cannot be justified. Like libel, defamation or racial hatred, they do not stop being unlawful just because they are carried out on the Internet.
IPR infringements must not become acceptable either. The right to private copying already provides adequate safeguards for an individual to hold copies of protected works. We should not, however, accept the voidance of intellectual creators' rights over their works, not least because piracy and counterfeiting often endanger the health and safety of consumers.
I completely agree with what the Gallo report says about strengthening the application of intellectual property rights and share in the call to the Commission to urgently work on revising the laws to protect the applicable IPRs in both the internal and external market.
In the age of digitalisation of our society, it is essential to find legislative and non-legislative measures that guarantee a lasting balance between free access to the Internet and combating counterfeiting and piracy. Only in this way can we facilitate access by European industries to the digital market, without geographical borders, by addressing those issues of multi-territory licences that currently frustrate the possibility of our products being sold legally and of our consumers accessing the information they need in order to buy safely online.
I fully agree with the importance, expressed in the Gallo report, of the role of European customs that nowadays need to be able to take concrete measures to block goods suspected of infringing IPRs, and because of this, I ask the Commission to work on a customs policy covering the problems connected with property rights and to step up the debate and negotiations on the Anti-Counterfeiting Trade Agreement (ACTA).
I voted for the Gallo report because intellectual property must be protected just as strongly as material property. No matter what form it takes, intellectual property is the driving force for development, innovation and economic growth. For this reason, it must enjoy a special place on the authorities' agenda. This fact is especially valid in the European Union, which has a certain potential for generating innovation. It is undoubtedly the case that, where there is a lack of effective protection for intellectual property, experts will choose to carry out their research in other countries.
I voted against the Gallo report on the following grounds: In my opinion, the report is half-baked and unbalanced. My group has therefore also drawn up a counter-resolution. This introduces a better thought-out and more balanced approach to the debate. In my opinion, the relentless criminalisation of Internet users - in the case of music downloads, it mainly concerns children and young people - poses a real danger. One of the significant aspects that is missing in Mrs Gallo's report is the distinction between non-commercial file sharing and infringements of copyright for commercial purposes. Of course, the ideas of the creative professions must be protected and appropriately remunerated, and those who profit illegally from these ideas must be punished. I believe it is necessary to move away from old-fashioned legal ways of thinking and to find a balance between equal access to knowledge and fair remuneration for services in the fields of music, literature and film. The resolution tabled by the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament takes this approach - the report by the Group of the European People's Party (Christian Democrats), however, does not.
in writing. - The resolution adopted today proposes an archaic, one-size-fits-all response to intellectual property infringements, and fails to recognise the changed reality of intellectual property. It is regrettable that MEPs were unwilling to acknowledge the obvious distinction between counterfeiting crime and copyright infringements. It is ridiculous to equate private music downloading, for example, with commercial product counterfeiting by organised criminals. We need to find new solutions that take account of the different types of intellectual property rights and reflect their impacts on consumer safety rights or health. Clearly though, we also need to find new models for remunerating artists in the changed environment.
In a global world where an uncontrolled, unprotected Internet runs rampant, counterfeiting and piracy play the lord and master. To fail to value intellectual property, a vital commodity for businesses, means failing to encourage innovation and growth by ensuring a just reward for the work expended.
The counterfeiting of brands is a separate matter which, as well as harming businesses economically, can also be damaging from the point of view of consumer safety. Another positive point is that it makes it possible to download legally for personal use from the Internet. It is an offence to do so for profit. We therefore voted in favour.
Beyond the content, I supported this report for its balanced approach, despite pressure from some Internet players, pressure assumed by the socialists, because grandstanding will one day need to end. While this report is not legally binding, it does lay the foundations for a European reflection on intellectual property in the digital age and emphasises various aspects that I would like to reaffirm. Piracy and file sharing, on a scale of millions of users, have an adverse effect on the cultural economy, on creative industries and on jobs. While the figures we have got are the subject of debate, the issue remains. Therefore, the report is asking the European Commission to provide us with reliable figures. Some claim there is a market failure between the price of cultural works in the legal system and their 'free' availability on the Internet. However we must show responsibility. Illegal downloading cannot become legal just by a 'fundamentalist-right' sleight of hand for protecting individual freedoms. Cultural industries should also make efforts, by having truly attractive prices, adapted to the new digital demand and respectful of authors being fairly remunerated.
In her report on enforcement of intellectual property rights in the internal market, Mrs Gallo emphasises the role and significance of intellectual property rights, patent rights, the fight against counterfeiting in areas that are sensitive in terms of health and safety, the creation and distribution of formats which are accessible to those with disabilities, the creation of a single market in the digital environment, Internet-based industrial espionage and the theft of data constituting industrial property. These are all extremely important matters which require specific measures.
Mrs Gallo stresses how important it is to adapt the European legislative framework in the field of IPRs to current trends in society as well as to technical developments. She proposes the establishment of a European Observatory on Counterfeiting and Piracy. The greatest cause of controversy are the provisions concerning IPR infringements and the sale of counterfeit products online. Mrs Gallo calls on all parties concerned to adopt specific measures to alert and educate people on the value of copyright and the impact of IPR infringements and counterfeiting on jobs and growth, and stresses the significance of educating young people in this area. In view of the above, I decided to endorse the report, because it contributes to better protection of intellectual property rights in the internal market.
I voted against the Gallo report as legislative rather than 'soft law' instruments need to be used to supplement the legal framework for intellectual property rights (IPR). Innovation and creativity are encouraged through respect for IPR. Implementation of the Digital Agenda requires both protection for consumer rights and respect for copyright and associated rights. European legislation needs to adapt quickly to technological progress and the evolution of the information society. I believe that Directive 2001/29/EC needs to be reviewed in order to ensure that the legal framework for copyright protection in the information society is harmonised at EU level. This review is necessary as cases have been observed in Member States where the provisions of Articles 5, 6 and 8 in Directive 2001/29/EC have been implemented differently, which has led to different interpretations and decisions from courts in Member States. The Commission and Member States must quickly address the need to develop an internal market by establishing a simple, accessible EU-level licensing framework. As part of the opinion of the Committee on Industry, Research and Energy, I called for the promotion of facilities offered by digital television, such as subtitling, which enable licensees for a particular work to distribute it in several languages, thereby making it available across the whole EU.
My rejection of this report should in no way be misconstrued as the rejection of a legislative initiative for the protection of intellectual property. I am merely dissatisfied with the way in which the problems in this area of the law are dealt with. Effective measures against infringements of intellectual property rights are necessary and must be taken. For that reason alone, the way this matter is dealt with must be significantly more discriminating. Normal citizens must not be lumped together with organised crime - that is inappropriate and disproportionate.
Mountain regions and sparsely populated regions face specific problems, as a result of which they require specific support based on regional programmes. GDP must remain the yardstick for measuring eligibility for aid and Structural Funds so that less developed countries continue to be helped and boosted. We need economic growth that will be reflected in an improvement in quality of life. Consequently, a strategy on mountain regions, islands and sparsely populated areas will provide added value to the measures adopted to overcome the problems facing these regions.
The resolution calls on Member States and the Commission to ensure that these regions will continue to benefit from special provisions as part of the new multiannual financial framework, which is why I supported it.
This resolution acknowledges the entry into force of the Treaty of Lisbon, the recognition of the principle of territorial cohesion as a key objective of the European Union and the necessary increase in help given to areas that are disadvantaged by their geographical situation (mountain regions, islands and sparsely populated areas). The resolution's main provision calls for 'the establishment of a specific European integrated and flexible policy framework, for dealing with mountain regions, islands and sparsely populated areas on the basis of their shared features'. As a member of the parliamentary committee responsible for the European cohesion policy, it seems to me that more should be done for these regions and that specific measures should be planned to help them.
I voted for this motion for a resolution because it contains useful suggestions for helping regions with geographical or demographic handicaps to tackle the challenges they face. These regions perform below the EU average and have a low GDP and high unemployment rate. The cohesion policy is the most effective model for developing regions experiencing difficult conditions, supporting their socio-economic progress directly.
Although mountain regions and islands have some problems in common, such as difficult access or dependence on a small number of economic activities, these territories do not have the same development constraints. For this reason, I believe that EU support must be adapted according to the specific features of each region. Such targeted strategies would make it easier to achieve real convergence with the rest of the EU and would improve living conditions for a large number of European citizens, 10% of whom live in mountain regions and 3% on islands. It is also important for regions with natural handicaps to make the best use of the financial support granted by the EU through the Structural Funds and Cohesion Fund. Some Member States, including Romania, must tangibly improve their system for accessing and implementing European funds.
Mountain regions, islands and sparsely populated areas face particular challenges which deserve special consideration; not least among these are poor accessibility, energy supply and regional integration, as well as climate change and migratory phenomena.
I voted for this report because I believe the important characteristics differentiating these regions from others mean that they must be guided by special regional development strategies and programmes. These must be based on their specific characteristics and potential.
I would also stress that the statistical indicators used must be adapted to each region and not limited to economic factors. That will make it possible to give a more accurate picture of these regions' development.
I welcome the fact that the Treaty of Lisbon places territorial cohesion among the fundamental objectives of the European Union, alongside economic and social cohesion, as it results in a more visible and quantifiable manifestation of European solidarity. EU cohesion policy must cover all the regions of the Union, particularly those marked by special geographical characteristics, such as the Portuguese archipelagos of Madeira and the Azores. I am convinced that we will only be able to tackle the development gaps between and within the Member States and regions if we have a specific, flexible and integrated European policy framework, with legal and financial implications, that can adapt itself to the most suitable scale of intervention for the region in question, at the same time as it provides solutions to common challenges, such as globalisation, climate change and demographic trends.
I support this resolution and call on both the Commission and the Member States to ensure that these regions can continue to benefit from specific provisions, particularly in the context of the new multiannual financial framework, and to devise EU measures and programmes specifically adapted to each region, aimed at achieving a structural adjustment of these regions and making them more competitive and able to face new challenges.
One in ten European citizens live in mountain regions. Some of these regions, particularly in the new Member States, are disadvantaged areas where poverty and the lack of infrastructure have a serious impact on people's living conditions. These regions must continue to be a priority for European cohesion policy whose specific instruments need to be adapted according to the particular nature and severity of the problems facing mountain regions. I voted for the resolution because I believe that the EU must take effective action based on solidarity in order to provide, first and foremost, access for local residents to health and education services, as well as to tap the tourist and economic potential offered by Europe's mountains, with the aim of creating jobs without impacting on the environmental balance.
in writing. - The principle of territorial cohesion was consolidated in the regulations on the Structural Funds 2007-2013 and is one of the new key objectives established for the European Union by the Treaty of Lisbon, aimed at securing the harmonious development of the EU by reducing regional disparities and removing obstacles to development, including obstacles linked to natural and geographical handicaps This resolution considers that mountain regions, islands and sparsely populated areas constitute homogeneous groups of regions and that they share some important common features which differentiate them from other regions, that they deserve specific regional development programmes, and stresses, in this context, the special situation of the island Member States located on the periphery of the Union. Indeed, I might add the problems experienced by fishing and rural communities including those of the islands off the western coast of Ireland including the Donegal coast. The resolution further calls for the establishment of a specific European integrated and flexible policy framework for dealing with mountain regions, islands and sparsely populated areas on the basis of their shared features.
I voted in favour of the motion for a resolution on the European strategy for the economic and social development of mountain regions, islands and sparsely populated areas, because specific measures are required aimed at overcoming the handicaps and exploiting the potential of these regions, in line with the objective of territorial cohesion introduced by the Treaty of Lisbon.
Of all the regional asymmetries and differences within the European Union, one situation that deserves special treatment is that of mountain regions, islands and sparsely populated areas. These regions face specific difficulties on account of their geographical and demographic circumstances, which is why they deserve to be treated differentially by cohesion and regional development policy.
The cohesion policies laid down in the treaties cannot be merely a political objective reflected in the EU's bodies of law. They have to be concrete, objective policies designed to achieve the sustainable development of all regions, including those which, for natural reasons, have greater difficulties and are territorially more remote (in the case of islands) or more inaccessible (in the case of mountain areas).
This issue is particularly important to me as a Portuguese person, and I therefore hope that the Commission will take this resolution on board and carry forward the proposals made in it.
The resolution in question could have sketched out guidelines and recommendations relevant to regions with structural and geographical constraints that hold back their economic and social development. Yet it barely skims the surface and does not touch on the really important points in its analysis of this issue.
By referring only to territorial cohesion, it overlooks the importance of a fundamental pillar of economic and social development: economic and social cohesion. The document 'welcomes the inclusion of territorial cohesion as a new objective of the Union' - a provision included in the Treaty of Lisbon.
As we have already pointed out more than once, new cohesion objectives must be allocated sufficient new financial resources to prevent them becoming dead-letters in the treaties or mere expressions of propaganda. That has not happened. The current funds allocated to the convergence objective have proved insufficient, and the policies that the EU has been pursuing have exacerbated existing asymmetries instead of remedying them.
Even though mountain regions, islands and sparsely populated areas share constraints and handicaps, each of them has to be accorded specific treatment in line with the differences and particular attributes they display. We can only regret the absence of any specific reference to the outermost regions.
I voted in favour of the resolution on the European strategy for the economic and social development of mountain regions, islands and sparsely populated areas because I believe that it is important to re-launch the issue of territorial cohesion and harmonious development of all the geographical realities that make up the European Union.
I believe that only greater coordination and strengthened cooperation between European institutions, Member States and local authorities can render geographically and demographically disadvantaged territories competitive. It is also necessary to bear in mind the specificity of each region in order to fairly and efficiently redistribute resources for regional development. In particular, the European Union must look after the islands in order to lift them out of the marginality which is often associated with insularity.
To this end, the cohesion policy should also make use of other policies that can have a significant impact on the future of these territories. I am referring, for example, to instruments to regulate the flow of migrants which, in islands like Sicily, have a significant effect on the socio-economic development of the region.
I voted in favour of paragraph 3 (Amendment 1 tabled by the Group of the Greens/European Free Alliance) because I think that GDP should be one of the main criteria, rather than the sole criterion, by which eligibility for regional policy aid is decided.
I voted against the first part of paragraph 4, and in favour of the second part, because I think that a legal and financial framework is necessary for regional policy in respect of mountain regions, islands and sparsely populated areas.
The definition of a European strategy for the economic and social development of mountain regions, islands and sparsely populated areas opportunely takes on the task of readjusting the implementing measures of the cohesion policy on the basis of the assessment of a further criterion, the 'territory'. This intervention succeeds, in my opinion, in cultivating that 'particular attention' for regions with territorial specificities introduced by Article 174 of the Treaty on the Functioning of the European Union without, however, compromising the key role of per capita gross domestic product as a benchmark indicator for the allocation of resources.
The aim of the Commission's statement, inter alia, is to simplify the organisation of governance, which would otherwise risk wasting the effectiveness of European intervention measures. This, however, should have been accompanied by a bolder attempt to alleviate control procedures which really impede the system's functionality.
Expenditure transparency is not an objective we can give up, but it must be achieved through a less bureaucratic monitoring system which is better suited to respond to the needs of a system which is still not harmonised, so as to not create inequalities between European countries.
The entry into force of the Treaty of Lisbon has made the principle of territorial cohesion even more predominant and has revealed a particular concern for the asymmetries existing between the various regions. Mountain regions, islands and sparsely populated areas should benefit from a special status that enables them to overcome their inherent constraints. Therefore, in order for these regions to be better adapted, a European strategy promoting the social and economic development of the least favoured regions is essential; this should be done using specific programmes that allow these regions to overcome their backwardness. That is why I voted as I did.
In various papers, it is always stressed that rural regions, outermost regions and, in this case, mountain regions, islands and sparsely populated areas, require a special strategy or even subsidies. At the same time, however, numerous measures are taken that accelerate the withdrawal from these areas. We only need to think about infrastructure problems such as public transport or postal services, as a result of which individual regions are increasingly cut off from the outside world and residents have to resort to private cars and similar solutions. If we do not want neglected areas of land that are devoid of people, it is not sufficient to subsidise these areas separately, for example, in the context of site preservation. Instead, a sustainable balance must be found between the geographical and economic drawbacks. With this in mind, the ideas contained in the motion for a resolution are to be supported.
Mountain regions are distributed throughout the EU and a characteristic of these regions, and the Alpine region in particular, is a focus on agriculture and forestry. Problems arise, among other things, as a result of an increasingly ageing population, problems in relation to infrastructure and accessibility and the availability of services. Farmers in mountain regions are especially under a lot of pressure as their expenditure is high and their income is relatively low. However, they play a very important role in preservation of the landscape, sustainable management, organic food production and Alpine tourism. This needs to be given its due recognition and the specific problems of mountain regions need to be examined. The EU must get on track to safeguard the future of mountain agriculture, and thus the entire Alpine region. I therefore voted in favour of this report.
Because of their characteristics, mountain areas face specific challenges including, in particular, a rapidly ageing population, transport difficulties, obstacles to energy supply and a lack of regional integration. As a representative of France's South-West constituency in the European Parliament, and being particularly sensitive to the problems faced by areas in the Pyrenees, I voted for the resolution on the European strategy for economic and social development of mountain regions, islands and sparsely populated areas. In particular, the text calls for the establishment of a specific European policy framework to deal with the problems that these areas face in order to enable them to better overcome the permanent disadvantages and to adapt their development model by making the most of all their assets. It also calls for better coordination of the four structural funds, the Cohesion Fund and the other European financial instruments in order to maximise their effectiveness and thus facilitate the economic development of these areas. I support these objectives.
in writing. - Strong support the one that the EP has given to this resolution where we welcome the inclusion of territorial cohesion as a new objective of the Union, as well as new Article 174. With its adoption, the EP believes that the provisions of Article 174 should be translated into specific development strategies and concrete measures aimed at overcoming the handicaps and exploiting the potentials of these regions; and considers that mountain regions, islands and sparsely populated areas constitute homogeneous groups of regions and that they share some important common features which differentiate them from other regions; believes that they deserve specific regional development programmes; stresses, in this context, the special situation of the island Member States located on the periphery of the Union.
We are in favour of this statement as it is important to identify a joint European strategy for the economic development of mountain regions, islands and sparsely populated areas. We should encourage initiatives along the lines of the Euroregion model that covers areas with common interests between Italy and France. Precisely due to their geographical location, peripheral areas create difficulties for people living there, but it is essential for the economy of Europe to retain and protect them as important areas from a naturalistic point of view.
I voted in favour of this resolution because I believe it is necessary at EU level to have a specific European strategy for the development of mountain and island regions: a strategy that takes account of aspects such as promoting the economy and structures, employment policy, the protection of natural resources, civil defence, and environmental and energy policy.
The principle of territorial cohesion is one of the European Union's key objectives introduced by the Treaty of Lisbon with the aim of reducing regional disparities and removing natural or geographical obstacles. Concrete actions and specific development strategies are needed to do this. It is necessary to create equal opportunities between these regions and the rest of the European Union. One such opportunity might be to promote sustainable tourism in the mountain regions, thus creating an important subsistence base for the inhabitants of these areas. Also, that very Madrid declaration by European ministers on 15 April 2010 stresses a more effective coordination of the measures implemented with regard to tourism policy, and on promotion aimed at more innovative, sustainable and social tourism in Europe.
There are many regional disparities in the European Union with regard to development levels. As an expression of European solidarity, the territorial cohesion objective aims to eliminate these differences and promote harmonious development through financial means of structural adjustment and the adaptation of the various sectoral policies to the specific nature of each region.
Mountain regions, islands and sparsely populated areas are particularly disadvantaged regions, and their social and economic development is affected by their natural and geographical characteristics. It is therefore necessary to grant them particular attention, not least by taking into account various development indicators, in addition to gross domestic product, that duly reflect the specific attributes of each region; by eliminating rigid eligibility criteria for cross-border cooperation programmes; by coordinating the various sources of funding; and by developing a vertical approach involving all levels of government.
In this respect, the same rationale suggests that the outermost regions, which have some features in common with these regions, likewise deserve to have the proposals contained in this resolution applied to them, according to the specific nature of the particular region in question.
I did not vote for this motion for a resolution, as I believe that we are now seeing an upsurge in 'strategies' - for the Danube, the Baltic Sea, the Black Sea and the Mediterranean, to combat climate change and other similar issues - to the extent that we will soon need a strategy for the strategies so that we can keep track of them all. Support for remote areas has even been included in the Treaty of Lisbon and therefore has its own principle of law, and it is also a special point of focus of cohesion policy, underpinned by numerous Commission initiatives and decisions taken by the Council and Parliament. What we need are clear decisions at European level with regard to the continuation of cohesion policy and regional policy beyond 2013. In this way, support for mountain regions, islands and sparsely populated areas would also be taken into account. However, we do not need a flood of motions for resolutions on individual issues, which only serve to undermine the actual goal and for which there are currently no grounds.